TABLE OF CONTENTS

Exhibit 10.1

 

REVOLVING

CREDIT AGREEMENT

 

Dated as of July 16, 2004

 

among

 

AVERY DENNISON CORPORATION,

as Borrower,

 

CITICORP USA, INC.

as Administrative Agent

 

BANK OF AMERICA, N.A.

as Syndication Agent

 

and

 

The Other Banks Party Hereto

 

CITIGROUP GLOBAL MARKETS INC.

and

BANC OF AMERICA SECURITIES LLC

 

as

 

Arrangers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

             Page


--------------------------------------------------------------------------------

SECTION 1.

          DEFINITIONS AND ACCOUNTING TERMS    1     1.01  

Defined Terms

   1     1.02  

Use of Defined Terms

   13     1.03  

Accounting Terms

   13     1.04  

Exhibits and Schedules

   13     1.05  

Exchange Rates; Alternative Currency Equivalents

   13     1.06  

Redenomination of Sterling

   13     1.07  

Additional Committed Alternative Currencies

   14     1.08  

Pricing Levels

   14

SECTION 2.

 

        LOANS

   15     2.01  

Loans

   15     2.02  

Loan Accounts

   15     2.03  

Procedure for Borrowing

   15     2.04  

Conversion and Continuation Elections

   16     2.05  

Optional Reduction or Termination of Commitments

   17     2.06  

Interest

   18     2.07  

Repayment and Prepayments of Principal

   18     2.08  

Fees

   19     2.09  

Payments by Borrower

   19     2.10  

Payments by the Banks to the Administrative Agent.

   20     2.11  

Extension of Maturity Date

   21     2.12  

Increased Commitments; Additional Banks.

   21     2.13  

Substitution of Banks

   23

SECTION 3.

 

        PAYMENTS, COSTS

   23     3.01  

Eurocurrency Costs

   23     3.02  

Special Eurocurrency Circumstances

   24     3.03  

Eurocurrency Indemnification

   24     3.04  

Computation of Interest and Fees

   25     3.05  

Holidays

   25     3.06  

Payment Free of Taxes

   25

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

(continued)

 

             Page


--------------------------------------------------------------------------------

    3.07  

Funding Sources

   25     3.08  

Failure to Charge Not Subsequent Waiver

   25     3.09  

Other Costs

   25     3.10  

Survivability

   26

SECTION 4.

 

        CONDITIONS

   26     4.01  

Effective Date

   26     4.02  

Any Borrowing, Conversion or Continuation

   27

SECTION 5.

 

        REPRESENTATIONS AND WARRANTIES

   27     5.01  

Existence and Qualification; Power; Compliance with Law

   27     5.02  

Authority; Compliance with Other Instruments and Government Regulations

   28     5.03  

No Governmental Approvals Required

   28     5.04  

Subsidiaries

   28     5.05  

Financial Statements

   29     5.06  

No Material Adverse Change or Other Liabilities

   29     5.07  

Title to Assets

   29     5.08  

Regulated Industries

   30     5.09  

Litigation

   30     5.10  

Binding Obligations

   30     5.11  

No Default

   30     5.12  

ERISA

   30     5.13  

Regulation U

   30     5.14  

Tax Liability

   31     5.15  

Copyrights, Patents, Trademarks and Licenses, etc

   31     5.16  

Environmental Matters

   31     5.17  

Insurance

   31     5.18  

Disclosure

   31

SECTION 6.

 

        AFFIRMATIVE COVENANTS

   31     6.01  

Financial and Business Information

   32     6.02  

Certificates; Other Information

   32

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

(continued)

 

 

             Page


--------------------------------------------------------------------------------

    6.03  

Notices

   33     6.04  

Payment of Taxes and Other Potential Liens

   33     6.05  

Preservation of Existence

   34     6.06  

Maintenance of Properties

   34     6.07  

Maintenance of Insurance

   34     6.08  

Compliance with Laws

   34     6.09  

Inspection Rights

   34     6.10  

Keeping of Records and Books of Account

   35     6.11  

ERISA Compliance

   35     6.12  

Environmental Laws

   35     6.13  

Use of Proceeds

   35

SECTION 7.

 

        NEGATIVE COVENANTS

   35     7.01  

Type of Business

   35     7.02  

Liens

   35     7.03  

Investments

   36     7.04  

Contingent Obligations

   36     7.05  

Subordinated Debt

   36     7.06  

Sale of Assets or Merger

   36     7.07  

Financial Covenants

   37     7.08  

Use of Proceeds

   37

SECTION 8.

 

        EVENTS OF DEFAULT AND REMEDIES UPON EVENTS OF DEFAULT

   37     8.01  

Events of Default

   37     8.02  

Remedies Upon Event of Default.

   38

SECTION 9.

 

        THE ADMINISTRATIVE AGENT

   39     9.01  

Appointment and Authorization

   39     9.02  

Delegation of Duties

   39     9.03  

Administrative Agent and Affiliates

   39     9.04  

Banks’ Credit Decisions

   40     9.05  

Action by Administrative Agent.

   40

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

(continued)

 

               Page


--------------------------------------------------------------------------------

     9.06    Liability of Administrative Agent    41      9.07   
Indemnification    42      9.08    Successor Administrative Agent    43     
9.09    Withholding Tax    43 SECTION 10.    MISCELLANEOUS    44      10.01   
Cumulative Remedies; No Waiver    44      10.02    Amendments; Consents    44  
   10.03    Costs, Expenses and Taxes    45      10.04    Banks’ Relationship   
45      10.05    Survival of Representations and Warranties    45      10.06   
Notices    46      10.07    Execution in Counterparts    47      10.08   
Successors and Assigns.    47      10.09    Right of Setoff; Sharing of Excess
Payments    49      10.10    Indemnification by Borrower    50      10.11   
Nonliability of Banks    50      10.12    Confidentiality    51      10.13   
Investment Intent    51      10.14    Further Assurances    51      10.15   
Integration    51      10.16    Governing Law    51      10.17    Severability
of Provisions    52      10.18    Headings    52      10.19    Time of the
Essence    52      10.20    Judgment Currency    52      10.21    Website
Communications    52

 

Exhibits

--------------------------------------------------------------------------------

       

Exhibit A

  -   Notice of Borrowing

Exhibit B

  -   Notice of Conversion/Continuation

Exhibit C

  -   Compliance Certificate

Exhibit D

  -   Assignment and Assumption

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

(continued)

 

 

Schedules

--------------------------------------------------------------------------------

        

Schedule 1.01

   -  

Mandatory Cost Rate

Schedule 2.01

   -  

Commitments and Pro Rata Shares

Schedule 5.04

   -  

Subsidiaries

Schedule 5.09

   -  

Litigation

Schedule 10.06

   -  

Lending Offices and Addresses for Notices

 

-v-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

REVOLVING CREDIT AGREEMENT

 

THIS REVOLVING CREDIT AGREEMENT is dated as of July 16, 2004 and is entered into
by and among AVERY DENNISON CORPORATION, a Delaware corporation (the
“Borrower”), the undersigned banks and other financial institutions (together
with each bank and financial institution which becomes a Bank hereunder pursuant
to Section 2.12 or Section 10.08, collectively the “Banks”) party hereto, BANK
OF AMERICA, N.A., as Syndication Agent (the “Syndication Agent”) and CITICORP
USA, INC., as Administrative Agent (the “Administrative Agent”).

 

RECITAL

 

Borrower and the Banks desire to enter into this Agreement on the terms and
conditions set forth herein.

 

SECTION 1.

DEFINITIONS AND ACCOUNTING TERMS

 

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth respectively after each:

 

“Acquisition” means any transaction, or any series of related transactions,
consummated after the Effective Date, by which Borrower and/or any of its
Subsidiaries directly or indirectly (a) acquires any going business or all or
substantially all of the assets of any firm, corporation, or division thereof,
whether through purchase of assets, merger or otherwise or (b) acquires (in one
transaction or as the most recent transaction in a series of transactions)
control of at least a majority in ordinary voting power of the securities of a
corporation which have ordinary voting power for the election of directors or
(c) acquires control of at least a majority ownership interest in any
partnership or joint venture.

 

“Affiliate” means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) shall mean
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether through ownership of securities or partnership
or other ownership interests, by contract or otherwise), provided that, in any
event, any Person which owns directly or indirectly 50% or more of the
securities having ordinary voting power for the election of directors or other
governing body of a corporation or 50% or more of the partnership or other
ownership interests of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation or other Person.

 

“Administrative Agent” means CUSA in its capacity as administrative agent for
the Banks hereunder, and any successor agent arising under Section 9.08.

 

“Administrative Agent’s Payment Office” means the address for payments set forth
on Schedule 10.06 or such other address as the Administrative Agent may from
time to time specify.

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Agent Parties” has the meaning specified in Section 10.21(b).

 

“Agent-Related Persons” means CUSA and any successor agent arising under Section
9.08 and Bank of America, together with their respective Affiliates (including,
in the case of CUSA, Citigroup Global Markets Inc., and in the case of Bank of
America, Banc of America Securities LLC), and the officers, directors,
employees, agents and attorneys-in-fact of such Persons and Affiliates.

 

“Aggregate Amounts Due” has the meaning specified in Section 10.09(b).

 

“Agreement” means this Revolving Credit Agreement, either as originally executed
or as it may from time to time be supplemented, modified, or amended.

 

“Alternative Currency” means any Committed Alternative Currency and any other
lawful currency (other than Dollars) that is freely transferable or convertible
into Dollars.

 

“Alternative Currency Equivalent” means, with respect to any amount denominated
in Dollars on any date of determination, the amount of an Alternative Currency
that could be purchased with such amount of Dollars using the reciprocal of the
foreign exchange rate(s) specified in the definition of “Dollar Equivalent,” as
determined by the Administrative Agent.

 

“Alternative Currency Loan” means any Loan denominated in an Alternative
Currency. Each Alternative Currency Loan must be a Eurocurrency Rate Loan.

 

“Applicable Margin” means, for any date of determination, for the designated
Rating Level, Utilization Ratio applicable to such date of determination and
Type of Loan, the following interest rates per annum:

 

    

Applicable Margin when
Utilization Ratio is equal to

or less than 0.50:1.00

--------------------------------------------------------------------------------

    Applicable Margin when
Utilization Ratio is greater
than 0.50:1.00


--------------------------------------------------------------------------------

       TYPE OF LOAN


--------------------------------------------------------------------------------

    TYPE OF LOAN


--------------------------------------------------------------------------------

       Base Rate
Loan


--------------------------------------------------------------------------------

    Eurocurrency
Rate Loan


--------------------------------------------------------------------------------

    Base Rate
Loan


--------------------------------------------------------------------------------

    Eurocurrency
Rate Loan


--------------------------------------------------------------------------------

 

Rating Level I

   0 %   0.130 %   .125 %   0.255 %

Rating Level II

   0 %   0.170 %   .125 %   0.295 %

Rating Level III

   0 %   0.225 %   .125 %   0.350 %

Rating Level IV

   0 %   0.350 %   .125 %   0.475 %

Rating Level V

   0 %   0.450 %   .125 %   0.575 %

 

For purposes of this definition, “Utilization Ratio” means, as of any date of
determination, the ratio of (1) the aggregate outstanding principal amount of
all Loans as of such date to (2) the Commitments in effect as of such date
(whether used or unused) of all Banks. The Applicable Margin shall be adjusted
daily to reflect changes in the Utilization Ratio and the Rating Level

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

applicable to Borrower; provided, however, in the event of a change in
Borrower’s Rating Level, the Applicable Margin with respect to outstanding
Eurocurrency Rate Loans will continue to be in effect until the end of the then
existing Interest Period. The then existing Applicable Margins shall thereupon
be effective as to any new or continued Eurocurrency Rate Loans.

 

“Approved Fund” has the meaning specified in Section 10.08(g).

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D.

 

“Bank of America” means Bank of America, N.A.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Citibank as
Citibank’s base rate (which is a rate set by Citibank based upon various factors
including Citibank’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans which may
be priced at, above, or below such announced rate). Any change in such rate
announced by Citibank shall take effect at the opening of business on the day
specified in the public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

 

“Borrowing” means any of the groups of Loans made at any one time by the Banks,
and shall include any Loans outstanding on the Effective Date. Each Borrowing
shall be made up of Loans made simultaneously by the Banks. Each Loan made by
each Bank shall be equal to that Banks’ pro-rata share, according to its
Commitment, of the applicable Borrowing.

 

“Borrowing Date” means any date on which a Borrowing occurs under Section 2.03.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of New York or the state where the Administrative Agent’s
Payment Office with respect to Obligations denominated in Dollars is located and
(a) if such day relates to any Eurocurrency Rate Loan denominated in a currency
other than Euro, means any such day on which dealings in deposits in the
relevant currency are conducted by and between banks in the London interbank
market or (b) if such day relates to any Eurocurrency Rate Loan denominated in
Euro, means a TARGET Day.

 

“Calculation Date” means, in respect of a Eurocurrency Rate Loan denominated in
an Alternative Currency, (a) the date falling two Business Days (or such other
period as is customary in the relevant foreign exchange market for delivery on
the date of the relevant Borrowing) prior to the date of each Borrowing, (b) the
date falling two Business Days (or such other period as is customary in the
relevant foreign exchange market for delivery on the date of the relevant
conversion or continuation of a Loan) prior to the date of conversion or
continuation of any Loan pursuant to Section 2.04, or (c) such additional dates
as the Administrative Agent or the Majority Banks shall specify.

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Cash Equivalents” means, when used in connection with any Person, the Person’s
Investments in:

 

(a) Government Securities due within one year after the date of the making of
the Investment;

 

(b) certificates of deposit issued by, bank deposits in, bankers’ acceptances
of, and repurchase agreements covering Government Securities executed by, any
Bank or any bank doing business in and incorporated under the laws of the United
States of America or any state thereof, or Canada and having on the date of such
Investment combined capital, surplus, and undivided profits of at least
$500,000,000 in each case due within one year after the date of the making of
the Investment; and

 

(c) readily marketable commercial paper of corporations doing business in and
incorporated under the laws of the United States of America or any state
thereof, Canada or any province thereof given on the date of such Investment the
highest credit rating by NCO/Moody’s Commercial Paper Division of Moody’s or
S&P, in each case due within six months after the date of the making of the
Investment.

 

“Citibank” means Citibank, N.A.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commitment” means, as to each Bank, the amount set forth opposite that Bank’s
name on Schedule 2.01 hereto, as such amount may be increased under Section 2.12
or reduced under Section 2.05.

 

“Committed Alternative Currency” means each of Euro, Sterling and each other
currency that is freely available and freely transferable and convertible into
Dollars and which is approved by all the Banks in accordance with Section 1.07.

 

“Communications” has the meaning specified in Section 10.21(a).

 

“Compliance Certificate” means a certificate in the form of Exhibit C signed by
a Designated Officer.

 

“Consolidated Debt” means, at any date, the Debt of Borrower and its
Consolidated Subsidiaries, determined on a consolidated basis as of such date.

 

“Consolidated Earnings Before Interest and Taxes” means, as of any date of
determination, the earnings of Borrower and the Consolidated Subsidiaries for
the twelve month fiscal period then ended before deducting interest expense and
taxes on or measured by income charged against earnings for that period, all
determined and consolidated in conformity with generally accepted accounting
principles consistently applied.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus, to the extent deducted in the determination of such Consolidated
Net Income, (a) Consolidated Interest for such period, (b) the provision for
income taxes for such period, and (c) depreciation and amortization expense for
such period.

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Consolidated Interest” means, as of any date of determination, the interest
expense of Borrower and the Consolidated Subsidiaries for the twelve month
fiscal period then ended, determined and consolidated in conformity with
generally accepted accounting principles consistently applied.

 

“Consolidated Net Income” means, for any fiscal year, the consolidated net
income of Borrower and the Consolidated Subsidiaries for that period, determined
and consolidated in conformity with generally accepted accounting principles
consistently applied.

 

“Consolidated Net Worth” means, as of any date of determination, the
consolidated net worth of Borrower and the Consolidated Subsidiaries, determined
in accordance with generally accepted accounting principles consistently
applied, plus Subordinated Debt in an amount up to but not exceeding 20% of the
consolidated net worth of Borrower and the Consolidated Subsidiaries (minus any
Subordinated Debt carried in the treasury of Borrower or any Subsidiary).

 

“Consolidated Subsidiary” means any Subsidiary of Borrower whose financial
statements are consolidated with the financial statements of Borrower in
conformity with generally accepted accounting principles consistently applied.

 

“Consolidated Total Liabilities” means, as of any date of determination, all
liabilities of Borrower and the Consolidated Subsidiaries that in conformity
with generally accepted accounting principles consistently applied should be
reflected in the liability side of a consolidated balance sheet of Borrower and
the Consolidated Subsidiaries as of such date of determination.

 

“Consolidated Total Tangible Assets” means, as of any date of determination, all
assets of Borrower and the Consolidated Subsidiaries that in conformity with
generally accepted accounting principles consistently applied should be
reflected in the asset side of a consolidated balance sheet of Borrower and the
Consolidated Subsidiaries as of such date of determination, excluding any
Intangible Assets.

 

“Contingent Obligation” means any guarantee of any obligation of another Person,
or any agreement to become directly or indirectly responsible for an obligation
of another Person, (including, without limitation, any agreement to maintain the
net worth or liquidity of another Person or to purchase any obligation, goods or
services of another Person, or otherwise to provide credit assurances to the
holder of an obligation of another Person), or any agreement in the nature of a
guarantee or having the effect of creating responsibility for the obligation of
another Person, except the guarantee or agreement in the nature of a guarantee
by Borrower or a Consolidated Subsidiary of the obligations of a Consolidated
Subsidiary.

 

“Conversion/Continuation Date” means any date on which a conversion or
continuation occurs under Section 2.04.

 

“Current Anniversary Date” has the meaning specified in Section 2.11.

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“CUSA” means Citicorp USA, Inc.

 

“Debt” of any Person means at any date, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property or services, except
trade accounts payable and deferred employee compensation obligations arising in
the ordinary course of business, (d) all obligations of such Person as lessee
which are capitalized in accordance with generally accepted accounting
principles, (e) all unpaid reimbursement obligations of such Person in respect
of letters of credit or similar instruments but only to the extent that either
(i) the issuer has honored a drawing thereunder or (ii) payment of such
obligation is otherwise due under the terms thereof, (f) all Debt secured by a
Lien on real property which is otherwise an obligation of such Person, and (g)
all Debt of others in excess of $1,000,000 guaranteed by such Person.

 

“Declining Bank” has the meaning specified in Section 2.11.

 

“Default” means any event that, with the giving of notice or passage of time or
both, would be an Event of Default.

 

“Designated Interbank Eurocurrency Market” means, for any Eurocurrency Rate Loan
an interbank Eurocurrency market designated solely by the Administrative Agent
to be the appropriate interbank Eurocurrency market for that Eurocurrency Rate
Loan.

 

“Designated Interbank Eurocurrency Market Day” means any Business Day on which
the Administrative Agent accepts deposits in the Designated Interbank
Eurocurrency Market.

 

“Designated Officer” means (i) the chief executive officer, (ii) chief financial
officer, (iii) vice president and treasurer or (iv) vice president and
controller of Borrower.

 

“Dollar Equivalent” means, as of any date of determination (a) with respect to
any amount denominated in Dollars, such amount, and (b) with respect to any
amount denominated in any currency other than Dollars, the amount of Dollars
that would be required to purchase the amount of the relevant Alternative
Currency based on the spot rate for the purchase by Citibank of such Alternative
Currency through its foreign exchange trading office on such date.

 

“Dollar Loan” means any Loan denominated in Dollars.

 

“Dollars” (or “$”) means the national currency of the United States of America
denominated in dollars.

 

“Domestic Subsidiary” means any Subsidiary whose principal place of business is
located in the United States of America.

 

“Effective Date” means the time and Business Day on which the consummation of
all of the transactions contemplated in Section 4.01 occurs.

 

“Eligible Assignee” has the meaning specified in Section 10.08(g).

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastrict Treaty of
1992 and the Amsterdam Treaty of 1998, as amended from time to time.

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency (whether known as the “Euro” or otherwise).

 

“Environmental Claims” means all claims, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility for
violation of any Environmental Law, or for release or injury to the environment.

 

“Environmental Laws” means all federal, state or local laws, statutes, common
law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authorities, in each case
relating to environmental, health, safety and land use matters.

 

“ERISA” means, at any date, the Employee Retirement Income Security Act of 1974
and the regulations thereunder.

 

“Euro” and “€” means the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

“Eurocurrency Rate” means (a) for any Interest Period with respect to any
Eurocurrency Rate Loan other than one referred to in subsection (b) of this
definition, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

 

Eurocurrency Rate =

 

Eurocurrency Base Rate

--------------------------------------------------------------------------------

        1.00 - Eurocurrency Reserve Percentage    

 

Where,

 

“Eurocurrency Base Rate” means, for such Interest Period:

 

(i) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on the page of the Telerate screen (or a
successor servicer) that displays an average British Bankers Association
Interest Settlement Rate for deposits in the relevant currency (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period, determined as of approximately 11:00 a.m. (London time) on the Quotation
Date for such currency.

 

(ii) in the event the rate referenced in the preceding clause (i) does not
appear on such page or service or such page or service shall cease to be
available, the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate on such other page or other service that displays
an average British Bankers Association Interest Settlement Rate for deposits in
the relevant currency (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period, determined as of approximately
11:00 a.m. (London time) on the Quotation Date for such currency, or

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iii) in the event the rates referenced in the preceding subsections (i) and
(ii) are not available, the rate per annum determined by the Administrative
Agent as the rate of interest (rounded upward to the next 1/100th of 1%) at
which deposits in the relevant currency for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the Eurocurrency
Rate Loan being made, continued or converted by Citibank and with a term
equivalent to such Interest Period would be offered by Citibank to major banks
in the London interbank market for such currency at their request at
approximately 11:00 a.m. (London time) on the Quotation Date for such currency;
and

 

(b) for any Interest Period with respect to any Eurocurrency Rate Loan
denominated in a currency other than Dollars and advanced by a Bank required to
comply with the relevant requirements of the United Kingdom or any Participating
Member State, the sum of (i) the rate determined in accordance with subsection
(a) of this definition and (ii) the Mandatory Cost Rate for such Interest
Period.

 

“Eurocurrency Rate Loan” means a Loan that bears interest based on the
Eurocurrency Rate. Eurocurrency Rate Loans may be denominated in Dollars or in a
Committed Alternative Currency.

 

“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, rounded upward to the next
1/100th of 1%) in effect on such day, whether or not applicable to any Bank,
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System for determining the maximum reserve requirement
(including any emergency, supplemental or other marginal reserve requirement)
with respect to Eurocurrency funding (currently referred to as “Eurocurrency
liabilities”). The Eurocurrency Rate for each outstanding Eurocurrency Rate Loan
shall be adjusted automatically as of the effective date of any change in the
Eurocurrency Reserve Percentage.

 

“Events of Default” has the meaning set forth for that term in Section 8.01.

 

“Extending Bank” has the meaning specified in Section 2.11.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards to
the nearest 1/100 of 1%) equal to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers on such day, as published by the Federal Reserve Bank
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to Citibank on such day on such transactions as determined
by the Administrative Agent.

 

“Foreign Bank” has the meaning specified in Section 10.08(e).

 

“Fund” has the meaning specified in Section 10.08(g).

 

“Government Securities” means readily marketable direct obligations of the
United States of America or obligations fully guaranteed by the United States of
America.

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Governmental Agency” means (a) any federal, state, county or municipal
government, or political subdivision thereof, (b) any governmental or
quasi-governmental agency, authority, board, bureau, commission, department,
instrumentality, or public body, or (c) any court, administrative tribunal, or
public utility, in each case whether of the United States of America or any
other nation or supranational entity.

 

“Intangible Assets” means assets having no physical existence and that, in
conformity with generally accepted accounting principles consistently applied,
should be classified as intangible assets, including without limitation such
intangible assets as patents, trademarks, copyrights, franchises, licenses and
goodwill.

 

“Interest Period” means, as to any Eurocurrency Rate Loan, the period commencing
on the Borrowing Date of such Loan or on the Conversion/Continuation Date on
which the Loan is convened into or continued as a Eurocurrency Rate Loan, and
ending on the date one, two, three or six months thereafter as selected by
Borrower in its Notice of Borrowing or Notice of Conversion/Continuation;
provided that:

 

(a) if any Interest Period would otherwise end on a day that is not a Business
Day, that Interest Period shall be extended to the following Business Day
unless, in the case of a Eurocurrency Rate Loan, the result of such extension
would be to carry such Interest Period into another calendar month, in which
event such Interest Period shall end on the preceding Business Day;

 

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

 

(c) no Interest Period for any Loan shall extend beyond the Maturity Date.

 

“Investment” means, when used in connection with any Person, any investment by
the Person, whether by means of purchase or other acquisition of stock or other
securities or by means of loan, advance, capital contribution, guarantee, or
other debt or equity participation or interest in any other Person.

 

“Laws” means, collectively, all federal, state and local laws, statutes, codes,
ordinances, rules and regulations, including published opinions of the court of
last resort in the applicable jurisdiction, and shall include, without
limitation, all of the foregoing relating to environmental matters.

 

“Lending Office” means, as to any Bank, the office or offices of such Bank
specified as its “Lending Office” or “Domestic Lending Office” or “Eurocurrency
Lending Office”, as the, case may be, on Schedule 10.06, or such other office or
offices as such Bank may from time to time notify Borrower and the
Administrative Agent.

 

“Leverage Ratio” means, at any date, the ratio of Consolidated Debt at such date
to Consolidated EBITDA for the period of four consecutive fiscal quarters most
recently ended on or prior to such date.

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Lien” means any mortgage, deed of trust, pledge, security interest,
encumbrance, lien or charge of any kind (including any conditional sale or other
title retention agreement, any lease in the nature thereof, and any financing
statement filed under the Uniform Commercial Code of any jurisdiction).

 

“Loan” means each of the loans outstanding on the Effective Date and any other
loans to be made to Borrower hereunder by each of the Banks, and may be a
Eurocurrency Rate Loan or a Base Rate Loan (each a “Type” of Loan).

 

“Loan Documents” means this Agreement and all other documents delivered to the
Administrative Agent or any Bank in connection herewith.

 

“Majority Banks” means, at any time, a Bank or Banks holding more than 50% of
the aggregate principal amount of the Loans then outstanding (or if no Loans are
at the time outstanding, a Bank or Banks having more than 50% of the aggregate
Commitments).

 

“Mandatory Cost Rate” means, with respect to any period, a rate per annum
determined in accordance with Schedule 1.01.

 

“Margin Stock” means “margin stock” as such term is defined in Regulation U of
the Board of Governors of the Federal Reserve System, or any successor thereto.

 

“Material Adverse Effect” means a material adverse change in, or a material
adverse effect upon, the operations, business, assets, condition (financial or
otherwise) of Borrower or Borrower and its Subsidiaries taken as a whole.

 

“Maturity Date” means the earlier to occur of: (a) July 16, 2009 or, with
respect to a particular Bank, such later date as such Bank and Borrower shall
subsequently agree pursuant to Section 2.11; and (b) the date on which the
Commitments terminate in accordance with the provisions of this Agreement.

 

“Moody’s” means Moody’s Investors Service Inc.

 

“Notice of Borrowing” means a notice in substantially the form of Exhibit A.

 

“Notice of Conversion/Continuation” means a notice in substantially the form of
Exhibit B.

 

“Obligations” means all obligations of every nature of Borrower from time to
time owed to the Administrative Agent, the Syndication Agent and the Banks under
the Loan Documents.

 

“Overnight Rate” means, for any day, with respect to any amount denominated in
an Alternative Currency, the rate of interest per annum at which overnight
deposits in the applicable Alternative Currency, in an amount approximately
equal to the amount with respect to which such rate is being determined, would
be offered for such day by Citibank to major banks in the London interbank
market.

 

“Participant” has the meaning specified in Section 10.08(d).

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Participating Member State” means each state so described in any EMU
Legislation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in ERISA) which is subject to ERISA and which is from time to time
maintained by Borrower or any of its Subsidiaries.

 

“Person” means any entity, whether an individual, trustee, corporation,
partnership, joint stock company, trust, unincorporated organization, union,
tribe, business association or firm, joint venture, Governmental Agency, or
otherwise.

 

“Platform” has the meaning specified in Section 10.21(b).

 

“Pro Rata Share” means, as to any Bank at any time, the percentage equivalent
(expressed as a decimal, rounded to the ninth decimal place) at such time of
such Bank’s Commitment divided by the combined Commitments of all Banks.

 

“Quotation Date” means, for any Interest Period, (a) for any currency other than
Sterling, the date two Business Days prior to the commencement of such Interest
Period and (b) for Sterling, the first day of such Interest Period; provided
that if market practice differs in the relevant interbank market for any
currency, the “Quotation Date” for such currency shall be determined by the
Administrative Agent in accordance with market practice in the relevant
interbank market (and if quotations would normally be given by leading banks in
the relevant interbank market on more than one day, the “Quotation Date” shall
be the last of such days).

 

“Rating Level I” has the meaning assigned to that term in Section 1.08.

 

“Rating Level II” has the meaning assigned to that term in Section 1.08.

 

“Rating Level III” has the meaning assigned to that term in Section 1.08.

 

“Rating Level IV” has the meaning assigned to that term in Section 1.08.

 

“Rating Level V” has the meaning assigned to that term in Section 1.08.

 

“Regulation D” or “Regulation U” mean, respectively, Regulation D or Regulation
U, as at any time amended, of the Board of Governors of the Federal Reserve
System or any other regulation in substance substituted therefor.

 

“Regulatory Development” means any or all of the following: (i) any change in
the Laws, or any change in the interpretation thereof by any Governmental Agency
or other authority (whether or not having the force of law); (ii) any change in
the application of any existing Laws by any Governmental Agency or other
authority (whether or not having the force of law); and (iii) compliance by any
Bank with any request or directive (whether or not having the force of law) of
any monetary or fiscal agency or authority.

 

“Restricted Margin Stock” means, as of any date of determination, all of the
Margin Stock owned by Borrower and its Subsidiaries to the extent that the fair
market value thereof is not more than 25% of the aggregate fair market value of
the assets of Borrower and its Subsidiaries, determined on a consolidated basis.

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Right of Others” means, as to any property in which a Person has an interest,
any legal or equitable claim or other interest (other than a Lien) in or with
respect to that property held by any other Person, and any option or right held
by any other Person to acquire any such claim or other interest, including a
Lien.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

 

“Significant Subsidiary” means a Subsidiary of Borrower with assets in excess of
3% of Consolidated Total Tangible Assets.

 

“Special Euro Base Rate Borrowing” shall have the meaning assigned to that term
in Section 2.03.

 

“Sterling” and “£” means the lawful currency of the United Kingdom.

 

“Sterling Reference Bank” means Citibank.

 

“Subordinated Debt” means, as of any date of determination, the aggregate
principal amount then outstanding of indebtedness of Borrower that is
subordinated to the Obligations, on terms that (a) prohibit any payment on that
indebtedness (whether principal, premium, if any, interest, or otherwise) if:
(i) any event not waived hereunder has occurred and is continuing that is a
Default or an Event of Default, or (ii) the payment would cause the occurrence
of a Default or an Event of Default; and (b) require that, upon acceleration of
that indebtedness or upon dissolution, liquidation, or reorganization of
Borrower, the Obligations must be paid in full before any payment (whether of
principal, premium, if any, interest, or otherwise) may be made on that
indebtedness.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership or
joint venture whether now existing or hereafter organized or acquired: (a) in
the case of a corporation of which a majority of the securities having ordinary
voting power for the election of a majority of the board of directors (other
than securities having such power only by reason of the happening of a
contingency) are at the time owned by such Person and/or one or more
Subsidiaries of such Person or (b) in the case of a partnership or joint
venture, in which such Person is a general partner or joint venturer or of which
a majority of the partnership or other ownership interests are at the time owned
by such Person and/or one or more of its Subsidiaries.

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) System (or, if such clearing system ceases
to be operative, such other clearing system (if any) determined by the
Administrative Agent to be a suitable replacement) is operating.

 

“to the best knowledge of” means, when modifying a representation, warranty, or
other statement of any Person, that the fact or situation described therein is
known by the Person (or, in the case of a Person other than a natural person,
known by a responsible officer, director or

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

partner of that Person) making the representation, warranty, or other statement,
or with the exercise of reasonable due diligence under the circumstances (in
accordance with the standard of what a reasonable person in similar
circumstances would have done) should have been known by the Person (or, in the
case of a Person other than a natural person, should have been known by a
responsible officer, director or partner of that Person).

 

“Type” has the meaning specified in the definition of “Loan.”

 

“Unrestricted Margin Stock” means, as of any date of determination, all of the
Margin Stock owned by Borrower and its Subsidiaries that is not Restricted
Margin Stock.

 

1.02 Use of Defined Terms. Any defined term used in the plural preceded by the
definite article shall be taken to encompass all members of the relevant class.
Any defined term used in the singular preceded by “any” shall be taken to
indicate any number of the members of the relevant class.

 

1.03 Accounting Terms. All accounting terms not specifically defined in this
Agreement shall be construed in conformity with, and all financial data required
to be submitted by this Agreement shall be prepared in conformity with,
generally accepted accounting principles applied on a consistent basis, except
as otherwise specifically prescribed herein.

 

1.04 Exhibits and Schedules. All exhibits and schedules to this Agreement,
either as originally existing or as the same may from time to time be
supplemented, modified, or amended, are incorporated herein by reference.

 

1.05 Exchange Rates; Alternative Currency Equivalents. On each Calculation Date,
the Administrative Agent shall determine the exchange rate as of such
Calculation Date to be used for calculating relevant Dollar Equivalent and
Alternative Currency Equivalent amounts. The exchange rates so determined shall
become effective on such Calculation Date and shall for all purposes of this
Agreement (other than any provision expressly requiring the use of a current
exchange rate) be the exchange rates employed in converting any amounts between
the applicable currencies. Wherever in this Agreement in connection with a
Borrowing, conversion or continuation of a Loan, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing or Loan
is denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
1,000 units of such Alternative Currency), as determined by the Administrative
Agent.

 

1.06 Redenomination of Sterling.

 

(a) At such time, if any, as the United Kingdom of Great Britain and Northern
Ireland adopts the Euro as its lawful currency, each obligation of each party to
this Agreement to make a payment denominated in Sterling shall be redenominated
into Euro at the time of such adoption (in accordance with the applicable United
Kingdom legislation and the EMU Legislation). If the basis of accrual of
interest expressed in this Agreement in respect of Sterling shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with that applicable to the
Euro; provided that if any Borrowing in Sterling is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

 

1.07 Additional Committed Alternative Currencies. Borrower may from time to time
request that Loans be made in a currency other than those specifically listed in
the definition of “Committed Alternative Currency” provided that such requested
currency otherwise meets the requirements set forth in such definition. Any such
request shall be made to the Administrative Agent (which shall promptly notify
each Bank thereof) not later than noon (New York City time) ten Business Days
prior to the date of the desired Borrowing. Each Bank shall notify the
Administrative Agent, not later than noon (New York City time) five Business
Days after receipt of such request whether it consents, in its sole discretion,
to making Loans in such requested currency. Any failure by a Bank to respond to
such request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Bank to make Loans in such requested currency. If
all the Banks consent to making Loans in such requested currency, the
Administrative Agent shall so notify Borrower and such currency shall thereupon
be deemed for all purposes to be a Committed Alternative Currency hereunder.

 

1.08 Pricing Levels. For purposes of this Agreement, the following terms have
the following meanings, subject to the concluding paragraph of this Section
1.08:

 

“Rating Level I” means a period during which the long-term senior unsecured debt
rating of Borrower is equal to or better than (i) A+ by S&P, or (ii) A1 by
Moody’s.

 

“Rating Level II” means a period (other than a Rating Level I) during which the
long-term senior unsecured debt rating of Borrower is equal to or better than
(i) A by S&P, or (ii) A2 by Moody’s.

 

“Rating Level III” means a period (other than a Rating Level I or a Rating Level
II) during which the long-term senior unsecured debt rating of Borrower is equal
to or better than (i) A- by S&P, or (ii) A3 by Moody’s.

 

“Rating Level IV” means a period (other than a Rating Level I, a Rating Level II
or a Rating Level III) during which the long-term senior unsecured debt rating
of Borrower is equal to or better than (i) BBB+ by S&P, or (ii) Baa1 by Moody’s.

 

“Rating Level V” means any period which is not a Rating Level I, a Rating Level
II, a Rating Level III, or a Rating Level IV.

 

The credit ratings to be used for purposes of this Section 1.08 are those
assigned to the long-term senior unsecured debt of Borrower without third-party
credit enhancement. Any rating assigned to any other debt of Borrower shall be
disregarded. The rating in effect at any date is that in effect at the close of
business on such date.

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

If Borrower is split-rated and the ratings differential is one level, the higher
of the two ratings will apply (e.g., A+/A2 results in a Rating Level I and
BBB+/A3 results in a Rating Level III). If Borrower is split-rated and the
ratings differential is more than one level, the rating one level below the
higher of the two ratings shall be used (e.g., A+/A3 results in a Rating Level
II). If, however, at any date Borrower’s long-term senior unsecured debt is not
rated by both S&P and Moody’s, then a Rating Level V shall apply; provided,
however, if a rating by either Moody’s or S&P is unavailable because Moody’s or
S&P has ceased to be in the business of providing ratings, or no longer provides
ratings of companies similar to the Borrower, the rating level of the remaining
rating agency shall apply.

 

SECTION 2.

LOANS

 

2.01 Loans. Subject to the terms and conditions hereof, at any time and from
time to time from the Effective Date through the Maturity Date, each Bank
severally agrees to make Loans to Borrower in such principal amounts in Dollars
or in one or more Committed Alternative Currencies as Borrower may request that
do not, in the case of all Loans made by such Bank, exceed in the aggregate
outstanding at any one time the Dollar Equivalent of that Bank’s Commitment or,
in the case of all Loans made by all Banks, exceed in the aggregate the Dollar
Equivalent of all Banks’ combined Commitments. Within the limits of each Bank’s
Commitment, and subject to the other terms and conditions hereof, Borrower may
borrow under this Section 2.01, prepay under Section 2.07(b) and reborrow under
this Section 2.01.

 

2.02 Loan Accounts. The Loans made by each Bank shall be evidenced by one or
more loan accounts or records maintained by such Bank in the ordinary course of
business. The loan accounts or records maintained by the Administrative Agent
and each Bank shall be conclusive absent manifest error of the amount of the
Loans made by the Banks to Borrower and the interest and payments thereon. Any
failure so to record or any error in doing so shall not, however, limit or
otherwise affect the obligation of Borrower hereunder to pay any amount owing
with respect to the Loans.

 

2.03 Procedure for Borrowing.

 

(a) Each Borrowing shall be made upon Borrower’s irrevocable written notice
delivered to the Administrative Agent in the form of a Notice of Borrowing in
the form of Exhibit A hereto (which notice must be received by the
Administrative Agent (i) prior to noon (New York City time) three Business Days
prior to the requested Borrowing Date, in the case of Eurocurrency Rate Loans
denominated in Dollars; (ii) prior to noon (New York City time) four Business
Days prior to the requested Borrowing Date, in the case of Eurocurrency Rate
Loans denominated in an Alternative Currency; (iii) prior to noon (New York City
time) on the Business Day of the requested Borrowing Date, in the case of Base
Rate Loans and (iv) prior to noon (New York City time) two Business Days prior
to the requested Borrowing Date, in the case of a Special Euro Base Rate
Borrowing (as defined in subsection (e) below), specifying: (A) the amount and,
if an Alternative Currency Loan, the currency of the Borrowing, which shall be
in an aggregate minimum amount of $5,000,000 or any multiple of $1,000,000 in
excess thereof in the case of Eurocurrency Rate Loans, and in an aggregate
minimum amount of $1,000,000 or any multiple of $100,000 in excess thereof in
the case of Base Rate Loans; (B) the

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

requested Borrowing Date, which shall be a Business Day; (C) the Type of Loans
comprising the Borrowing; and (D) the duration of the Interest Period applicable
to such Loans included in such notice. If the Notice of Borrowing fails to
specify the duration of the Interest Period for any Borrowing comprised of
Eurocurrency Rate Loans, such Interest Period shall be three months. If Borrower
fails to specify a currency in a Notice of Borrowing requesting a Borrowing,
then the Loans so requested shall be made in Dollars.

 

(b) The Administrative Agent will promptly notify each Bank of its receipt of
any Notice of Borrowing and of the amount of such Bank’s Pro Rata Share of that
Borrowing.

 

(c) Each Bank will make the amount of its Pro Rata Share of each Borrowing
available to the Administrative Agent for the account of Borrower at the
Administrative Agent’s Payment Office by 2:00 p.m. (New York City time) on the
Borrowing Date requested by Borrower in funds immediately available to the
Administrative Agent. The proceeds of all such Loans will then be made available
to Borrower by the Administrative Agent by wire transfer in accordance with
written instructions provided to the Administrative Agent by Borrower of like
funds as received by the Administrative Agent.

 

(d) After giving effect to any Borrowing, unless the Administrative Agent shall
otherwise consent, there may not be more than eight different Interest Periods
in effect.

 

(e) Borrower may request a Special Euro Base Rate Borrowing pursuant to Section
2.03(a)(iv). A “Special Euro Base Rate Borrowing” is a Borrowing of Base Rate
Loans in Dollars, the proceeds of which, net of commissions and fees, are used
by Administrative Agent, on terms and conditions agreed upon by Administrative
Agent and Borrower, to purchase Euro for the account of Borrower for delivery at
an account specified by Borrower in London on the requested Borrowing Date. Each
Bank shall make available its Pro Rata Share of any Special Euro Base Rate
Borrowing in immediately available funds in Dollars pursuant to subsection (c)
above. For all purposes of this Agreement, a Special Euro Base Rate Borrowing
shall be deemed a Borrowing of Base Rate Loans and shall be repaid by Borrower
in Dollars.

 

2.04 Conversion and Continuation Elections.

 

(a) Borrower may, upon irrevocable written notice to the Administrative Agent in
the form of a Notice of Conversion/Continuation in the form of Exhibit B hereto
in accordance with Section 2.04(b): (i) elect, as of any Business Day to convert
any Base Rate Loans (or any part thereof in an amount not less than $5,000,000,
or that is in an integral multiple of $1,000,000 in excess thereof) into
Eurocurrency Rate Loans; (ii) elect, as of the last day of the applicable
Interest Period to convert any Eurocurrency Rate Loans (or any part thereof in
an amount not less than $1,000,000, or that is in an integral multiple of
$100,000 in excess thereof) into Base Rate Loans; or (iii) elect, as of the last
day of the applicable Interest Period, to continue any Eurocurrency Rate Loans
having Interest Periods expiring on such day (or any part thereof in an amount
not less than $5,000,000, or that is in an integral multiple of $1,000,000 in
excess thereof); provided, that if at any time the aggregate amount of
Eurocurrency Rate Loans in respect of any Borrowing is reduced, by payment,
prepayment, or conversion of part thereof to be less than $5,000,000, such
Eurocurrency Rate Loans shall automatically convert into Base Rate Loans, and on
and after such date the right of Borrower to continue such Loans as, and convert
such Loans into, Eurocurrency Rate Loans shall terminate.

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Borrower shall deliver a Notice of Conversion/Continuation to be received by
the Administrative Agent not later than (i) noon (New York City time) at least
three Business Days in advance of the Conversion/Continuation Date, if the Loans
are to be converted into or continued as Eurocurrency Rate Loans denominated in
Dollars; (ii) 11:00 a.m. (New York City time) at least four Business Days in
advance of the Conversion/Continuation Date, if the Loans are to be converted
into or continued as Eurocurrency Rate Loans denominated in an Alternative
Currency; and (iii) 11:00 a.m. (New York City time) on the
Conversion/Continuation Date, if the Loans are to be converted into Base Rate
Loans, specifying: (A) the proposed Conversion/Continuation Date; (B) the
aggregate amount of Loans to be converted or continued and, if an Alternative
Currency Loan, the currency thereof; (C) the Type of Loans resulting from the
proposed conversion or continuation; and (D) other than in the case of
conversions into Base Rate Loans, the duration of the requested Interest Period.

 

(c) If upon the expiration of any Interest Period applicable to Eurocurrency
Rate Loans, Borrower has failed to select timely a new Interest Period to be
applicable to such Eurocurrency Rate Loans, or if any Default or Event of
Default then exists, Borrower shall be deemed to have elected to convert such
Eurocurrency Rate Loans into Base Rate Loans effective as of the expiration date
of such Interest Period; provided, however, that in the case of a failure to
timely request a continuation of Loans denominated in a currency other than
Dollars, such Loans shall be continued as Eurocurrency Rate Loans in their
original currency with an Interest Period of one month. No Eurocurrency Rate
Loan may be converted into or continued as a Eurocurrency Rate Loan denominated
in a different currency, but instead must be prepaid in the original currency of
such Eurocurrency Rate Loan and reborrowed in the other currency except as
described in Sections 2.04(e) and 3.02(a).

 

(d) The Administrative Agent will promptly notify each Bank of its receipt of a
Notice of Conversion/Continuation, or, if no timely notice is provided by
Borrower, the Administrative Agent will promptly notify each Bank of the details
of any automatic conversion. All conversions and continuations shall be made
ratably according to the respective outstanding principal amounts of the Loans
with respect to which the notice was given held by each Bank.

 

(e) Unless the Majority Banks otherwise consent, during the existence of a
Default or Event of Default, Borrower may not elect to have a Loan converted
into or continued as a Eurocurrency Rate Loan. In the event Majority Banks
consent, on the date of any such conversion or continuation, any such
Eurocurrency Rate Loan that is an Alternative Currency Loan shall be
redenominated into a Dollar Loan in a principal amount equal to the Dollar
Equivalent of the amount of such Alternative Currency Loan.

 

(f) After giving effect to any conversion or continuation of Loans, unless the
Administrative Agent shall otherwise consent, there may not be more than eight
different Interest Periods in effect.

 

2.05 Optional Reduction or Termination of Commitments. Borrower may at any time
and from time to time, upon three Business Days’ written notice to the
Administrative

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Agent (which shall promptly notify each Bank thereof) by telecopier, telegram,
personal delivery or cable, terminate in whole or in part the unused portions of
the Commitments; provided, however, that in each case each partial termination
shall be in integral multiples of $1,000,000; provided, further, that the
Commitments may not be reduced at any time to an amount less than the aggregate
principal amount of all Borrowings then outstanding; provided, further, that
after any such termination, the Commitments may not thereafter be increased in
any amount without the consent of all of the Banks.

 

2.06 Interest.

 

(a) Interest shall be payable on the outstanding daily unpaid principal amount
of each Loan from the date thereof until payment in full at the rates set forth
herein both before and after default and before and after maturity and judgment,
with interest on overdue interest to bear interest at the rate set forth in
Section 2.06(d), to the extent permitted by applicable Laws. Upon any partial
prepayment of any Base Rate Loan and upon any conversion of a Eurocurrency Rate
Loan, interest accrued through the date of such prepayment shall be payable on
the next following April 1, July 1, October 1 or January 1. Upon any partial or
full prepayment of any Eurocurrency Rate Loan, interest accrued through the date
of such payment, prepayment or conversion shall be payable on such date.

 

(b) Interest accrued on each Base Rate Loan shall be due and payable on each
April 1, July 1, October 1 and January 1, commencing with the first such date
upon which Base Rate Loans are outstanding hereunder. The unpaid principal
amount of any Base Rate Loan shall bear interest at a fluctuating rate per annum
equal to the Base Rate.

 

(c) Interest accrued on each Eurocurrency Rate Loan with an Interest Period of
three months or less shall be payable on the last day of the Interest Period for
that Eurocurrency Rate Loan. Interest accrued on each six month Eurocurrency
Rate Loan shall also be paid at the end of the third month of such Interest
Period. The unpaid principal amount of any Eurocurrency Rate Loan shall bear
interest at a rate per annum equal to the sum of the Eurocurrency Rate for that
Eurocurrency Rate Loan plus the Applicable Margin.

 

(d) Notwithstanding Section (b) or (c) of this Section, during the existence of
an Event of Default, the unpaid principal amount of Loans (and to the extent not
paid when due, interest thereon and fees) shall bear interest, to the extent
permitted by applicable Laws, at a fluctuating interest rate per annum at all
times equal to the interest rate otherwise applicable to such Loan (or, if not a
Loan, at the interest rate per annum otherwise payable under this Agreement for
Base Rate Loans) plus 2% per annum, payable upon demand.

 

2.07 Repayment and Prepayments of Principal.

 

(a) If not sooner paid, the principal indebtedness hereunder owed to each Bank
shall be payable on the Maturity Date of such Bank.

 

(b) The principal indebtedness hereunder may, at any time and from time to time,
be prepaid in whole or in part without premium or penalty, except that: (i) any
partial prepayment shall be at least $1,000,000 (or the Alternative Currency
Equivalent thereof determined on the date notice of prepayment is given), (ii)
the Administrative Agent must have received written

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

notice of any prepayment at least one Business Day before the date of prepayment
in the case of Base Rate Loans and at least three Business Days before the date
of prepayment in the case of Eurocurrency Rate Loans (and the Administrative
Agent shall promptly notify each Bank thereof); (iii) each prepayment of
principal, except for partial prepayments on Base Rate Loans, shall be
accompanied by prepayment of interest accrued through the date of payment on the
amount of principal paid, and (iv) in the case of any prepayment of any
Eurocurrency Rate Loan, Borrower shall promptly reimburse each Bank for any loss
or cost directly or indirectly resulting from the prepayment, determined as set
forth in Section 3.03.

 

(c) If the Administrative Agent notifies Borrower at any time that the Dollar
Equivalent of the aggregate principal amount of all outstanding Loans exceeds
the combined Commitments, by reason of fluctuations in exchange rates or
otherwise, Borrower shall, within two Business Days after receipt of such
notice, prepay Loans in an aggregate amount sufficient to reduce the Dollar
Equivalent thereof as of the date of such payment to an amount not to exceed the
combined Commitments then in effect.

 

2.08 Fees.

 

(a) Facility Fee. Borrower shall pay to the Administrative Agent, for the
account of the Banks ratably in proportion to their Commitments, a facility fee
on the daily average aggregate amount of the Commitments (including both the
portion thereof that is used and the portion thereof that is unused), at the
rate of (i) 0.070% per annum during each Rating Level I, (ii) 0.080% per annum
during each Rating Level II, (iii) 0.100% per annum during each Rating Level
III, (iv) 0.125% per annum during each Rating Level IV, and (v) 0.175% per annum
during each Rating Level V. Such facility fee shall accrue, with respect to any
Bank, from and including the Effective Date to but excluding the Maturity Date
of such Bank, payable quarterly in advance as of each April 1, July 1, October 1
and January 1 prior to the Maturity Date of such Bank. The facility fee provided
in this subsection shall be nonrefundable and shall accrue at all times after
the Effective Date, including at any time during which one or more conditions in
Section 4 are not met.

 

(b) Agency Fees. Borrower shall pay an agency fee to the Administrative Agent
for the Administrative Agent’s own account as agreed upon between Borrower and
the Administrative Agent.

 

2.09 Payments by Borrower.

 

(a) All payments to be made by Borrower shall be made without set-off,
recoupment or counterclaim. Except as otherwise expressly provided herein and
except with respect to payments of principal of and interest on Alternative
Currency Loans, all payments by Borrower shall be made to the Administrative
Agent for the account of the Banks at the Administrative Agent’s Payment Office,
and shall be made in Dollars and in immediately available funds, no later than
1:00 p.m. (New York City time) on the date specified herein. Except as otherwise
expressly provided herein, all payments by Borrower hereunder with respect to
principal of and interest on Alternative Currency Loans shall be made to the
Administrative Agent, for the account of the respective Banks to which such
payment is owed, at the Administrative Agent’s Payment Office in such
Alternative Currency and in immediately available funds not later than

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

1:00 p.m., New York City time, on the date specified herein. The Administrative
Agent will promptly distribute to each Bank its Pro Rata Share (or other
applicable share as expressly provided herein) of such payment in like funds as
received. Any payment received by the Administrative Agent later than 1:00 p.m.
(New York City time) shall be deemed to have been received on the following
Business Day and any applicable interest or fee shall continue to accrue.

 

(b) Unless the Administrative Agent receives notice from Borrower prior to the
date on which any payment is due to the Banks that Borrower will not make such
payment in full as and when required, the Administrative Agent may assume that
Borrower has made such payment in full to the Administrative Agent on such date
in immediately available funds and the Administrative Agent may (but shall not
be so required), in reliance upon such assumption, distribute to each Bank on
such due date an amount equal to the amount then due such Bank. If and to the
extent Borrower has not made such payment in full to the Administrative Agent,
each Bank shall repay to the Administrative Agent on demand such amount
distributed to such Bank, together with interest thereon at the Federal Funds
Rate or, with respect to Alternative Currency Loans, the Overnight Rate for each
day from the date such amount is distributed to such Bank until the date repaid.

 

2.10 Payments by the Banks to the Administrative Agent.

 

(a) Unless the Administrative Agent receives notice from a Bank on or prior to
the Effective Date or, with respect to any Borrowing after the Effective Date,
at least one Business Day prior to the date of such Borrowing (or prior to the
time of a Borrowing, in the case of any Base Rate Loan), that such Bank will not
make available as and when required hereunder to the Administrative Agent for
the account of Borrower the amount of that Bank’s Pro Rata Share of the
Borrowing, the Administrative Agent may assume that each Bank has made such
amount available to the Administrative Agent in immediately available funds in
the applicable currency on the Borrowing Date and the Administrative Agent may
(but shall not be so required), in reliance upon such assumption, make available
to Borrower on such date a corresponding amount. If and to the extent any Bank
shall not have made its full amount available to the Administrative Agent in
immediately available funds in the applicable currency and the Administrative
Agent in such circumstances has made available to Borrower such amount, that
Bank shall on the Business Day following such Borrowing Date make such amount
available to the Administrative Agent, together with interest at the Federal
Funds Rate or, with respect to Alternative Currency Loans, the Overnight Rate
for each day during such period. A notice of the Administrative Agent submitted
to any Bank with respect to amounts owing under this Section (a) shall be
conclusive, absent manifest error. If such amount is so made available, such
payment to the Administrative Agent shall constitute such Bank’s Loan on the
date of Borrowing for all purposes of this Agreement. If such amount is not made
available to the Administrative Agent on the Business Day following the
Borrowing Date, the Administrative Agent will notify Borrower of such failure to
fund and, upon demand by the Administrative Agent, Borrower shall pay such
amount to the Administrative Agent for the Administrative Agent’s account,
together with interest thereon for each day elapsed since the date of such
Borrowing, at a rate per annum equal to the interest rate applicable at the time
to the Loans comprising such Borrowing.

 

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) The failure of any Bank to make any Loan on any Borrowing Date shall not
relieve any other Bank of any obligation hereunder to make a Loan on such
Borrowing Date, but no Bank shall be responsible for the failure of any other
Bank to make the Loan to be made by such other Bank on any Borrowing Date.

 

2.11 Extension of Maturity Date. Borrower may, upon not less than 30 days’ (but
not more than 45 days’) notice prior to each anniversary of the Effective Date
(the “Current Anniversary Date”) to the Administrative Agent (which shall notify
each Bank of receipt of such request), propose to extend the Maturity Date for
an additional one-year period measured from the Maturity Date then in effect.
Each Bank shall endeavor to respond to such request, whether affirmatively or
negatively (such determination to be in the sole discretion of such Bank), by
notice to the Administrative Agent in writing not less than 20 days (but not
more than 30 days) prior to the Current Anniversary Date. The Administrative
Agent shall, upon not less than 15 days’ notice prior to the Current Anniversary
Date, notify Borrower in writing of the Banks’ decisions. No Maturity Date of
any Bank shall be extended unless (i) by the date 20 days prior to the Maturity
Date then in effect Banks having at least 50% in aggregate amount of the
Commitments in effect at the time any such extension is requested shall have
elected so to extend their Commitments and (ii) the Administrative Agent shall
have received a certificate signed by a Designated Officer dated as of such
extension date in form and substance satisfactory to the Administrative Agent
stating that the representations and warranties contained in Section 5 are true
and correct in all material respects on and as of such date, and that no state
of facts constituting a Default or an Event of Default has occurred and is
continuing. Any Bank which does not give such notice to the Administrative Agent
by the date 20 days prior to the Maturity Date then in effect shall be deemed to
have elected not to extend as requested, and the Commitment of each
non-extending Bank shall terminate on its Maturity Date determined without
giving effect to such requested extension. If any Bank does not consent to a
request for an extension of the Maturity Date, or is deemed not to have
consented to the requested extension (each, a “Declining Bank”), and the
Maturity Date has been extended for the other Bank(s) (the “Extending Banks”),
Borrower may, prior to the end of the Current Anniversary Date, replace such
Declining Bank with one or more third party financial institutions acceptable to
the Administrative Agent or increase the Commitment of an Extending Bank, in an
amount equal to the amount of the Commitments of the Declining Banks, provided
that, as provided in Section 2.13, the Extending Banks shall have the right to
increase their Commitments ratably up to the amount of the Declining Banks’
Commitments before Borrower will be permitted to substitute any other financial
institution for the Declining Banks.

 

2.12 Increased Commitments; Additional Banks.

 

(a) On a single occasion during each year subsequent to the Effective Date,
Borrower may, upon at least thirty (30) days’ notice to the Administrative Agent
(which shall promptly provide a copy of such notice to the Banks), propose to
increase the amount of the Commitments in an aggregate minimum amount of
$10,000,000 and an aggregate maximum amount for all increases pursuant to this
Section 2.12 not to exceed $100,000,000 (the amount of any such increase, the
“Increased Commitments”) provided that (i) at the time of and after giving
effect to such Increased Commitments, Borrower maintains at least a Rating Level
III and (ii) the Administrative Agent shall have received a certificate signed
by a Designated Officer dated as of the date of such increase in form and
substance satisfactory to the Administrative Agent stating

 

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

that the representations and warranties contained in Section 5 are true and
correct in all material respects on and as of such date and that no Default or
Event of Default has occurred and is continuing. Each Bank party to this
Agreement at such time shall have the right (but no obligation), for a period of
fifteen (15) days following receipt of such notice, to elect by notice to
Borrower and the Administrative Agent to increase its Commitment by a principal
amount which bears the same ratio to the Increased Commitments as its then
Commitment bears to the aggregate Commitments then existing.

 

(b) If any Bank party to this Agreement shall not elect to increase its
Commitment pursuant to subsection (a) of this Section, Borrower may designate
another bank or other banks (which may be, but need not be, one or more of the
existing Banks, but which shall be an Eligible Assignee), which at the time
agree to (i) in the case of any such Bank that is an existing Bank, increase its
Commitment and (ii) in the case of any other such Bank (an “Additional Bank”),
become a party to this Agreement, provided that the Commitment of each such bank
or banks equals or exceeds $10,000,000. The sum of the increases in the
Commitments of the existing Banks pursuant to this subsection (b) plus the
Commitments of the Additional Banks shall not in the aggregate exceed the
unsubscribed amount of the Increased Commitments.

 

(c) An increase in the aggregate amount of the Commitments pursuant to this
Section 2.12 shall become effective upon the receipt by the Administrative Agent
of an agreement in form and substance satisfactory to the Administrative Agent
signed by Borrower, by each Additional Bank and by each other Bank whose
Commitment is to be increased, setting forth the new Commitments of such Banks
and setting forth the agreement of each Additional Bank to become a party to
this Agreement and to be bound by all the terms and provisions hereof, together
with such evidence of appropriate corporate authorization on the part of
Borrower with respect to the Increased Commitments and such opinions of counsel
for Borrower with respect to the Increased Commitments as the Administrative
Agent may reasonably request.

 

22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2.13 Substitution of Banks. If any Bank declines to extend its Maturity Date
pursuant to Section 2.11, Borrower shall have the right, with the assistance of
the Administrative Agent, to seek one or more Eligible Assignees (which may be
one or more of the Banks) reasonably satisfactory to the Administrative Agent
and Borrower to purchase the Loans and assume the Commitments of such Bank, and
Borrower, the Administrative Agent, such Bank, and such Eligible Assignees shall
execute and deliver an appropriately completed Assignment and Assumption
pursuant to Section 10.08 hereof to effect the assignment of rights to and the
assumption of obligations by such Eligible Assignees; provided that (i) such
requesting Bank shall be entitled to compensation under Section 3 for any costs
incurred by it prior to its replacement, (ii) no Default or Event of Default has
occurred and is continuing, (iii) Borrower has satisfied all of its obligations
under the Loan Documents relating to such Bank, (iv) in the case of the
Commitments of any Banks that have declined to extend their Maturity Date
pursuant to Section 2.11, the Banks that have extended their Maturity Date
pursuant to Section 2.11 shall on a ratable basis have the right (but no
obligation), for a period of seven days following receipt of notice from the
Administrative Agent at the request of Borrower that the Commitments of
non-extending Banks may be assumed, to assume the Commitments of such declining
Banks before any other Eligible Assignees assume such Commitments, and (v)
Borrower shall have paid the Administrative Agent a $3,500 administrative fee if
such replacement Bank is not an existing Bank.

 

SECTION 3.

PAYMENTS, COSTS

 

3.01 Eurocurrency Costs. Upon notice from any Bank and subject to compliance
with Section 9.09, Borrower shall promptly, reimburse that Bank for any increase
in its costs, including without limitation taxes (and additional amounts equal
to increases in taxes attributable to payments by Borrower of such taxes),
assessments or a change in the basis of taxation of payments to such Bank (other
than any tax, or changes in the rate of any tax, based upon the income, profits
or business of the Bank, or upon any personal property or franchise of the Bank,
or any similar tax which may be levied upon the Bank, or any change in the rate
of any such similar tax by the United States or any other government having
jurisdiction, or any political subdivision or taxing authority of any thereof),
fees, charges, and/or special deposit and/or other similar reserve requirements
(other than requirements expressly included herein in the determination of the
Eurocurrency Rate hereunder) directly or indirectly resulting from or relating
to any Eurocurrency Rate Loan due to any circumstance, except only any increase
in costs that is attributable to the prepayment by a Bank, in the case of a
Eurocurrency Rate Loan, of a time deposit in the Designated Interbank
Eurocurrency Market, where Borrower has not paid or redesignated a corresponding
Eurocurrency Rate Loan prior to the end of the term of such Eurocurrency Rate
Loan. As used in the preceding sentence, “reserve requirements” shall be
calculated after taking into account any compensation received by the Bank
through the computation of the Eurocurrency Reserve Percentage or any
Eurocurrency fee paid to the Bank. Amounts payable to a Bank under this Section
3.01 shall be determined solely by that Bank upon the assumption that the Bank
funded 100% of that Eurocurrency Rate Loan by the acceptance of a time deposit
in the Designated Interbank Eurocurrency Market for a corresponding amount and
term, regardless of whether the Bank did so in fact. In attributing a Bank’s
general costs relating to its Eurocurrency operations to any transaction under
this Agreement, or averaging any cost over a period of time, that Bank may use
any reasonable attribution and/or averaging method it deems appropriate and
practical. The determination of such amount by the Bank shall be presumed
correct in the absence of manifest error.

 

23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

3.02 Special Eurocurrency Circumstances. If (x) any Regulatory Development
relating to the interbank Eurocurrency markets shall at any time in the
reasonable opinion of any Bank make it unlawful or impractical for that Bank to
fund or maintain a Eurocurrency Rate Loan in the Designated Interbank
Eurocurrency Market for a corresponding amount or term, or to continue that
funding or maintaining, or to determine or charge interest rates based upon any
appropriate Eurocurrency Rate or (y) the Administrative Agent or any Bank
determines in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof that (i) deposits in the relevant currency
are not being offered to banks in the applicable offshore interbank market for
such currency for the applicable amount and Interest Period of such Eurocurrency
Rate Loan, (ii) adequate and reasonable means do not exist for determining the
Eurocurrency Rate for such Eurocurrency Rate Loan, or (iii) the Eurocurrency
Rate for such Eurocurrency Rate Loan does not adequately and fairly reflect the
cost to the Banks of funding such Eurocurrency Rate Loan, the Administrative
Agent or that Bank, as applicable, shall promptly notify the Administrative
Agent and the Banks who shall notify Borrower and, notwithstanding any other
provision of this Agreement:

 

(a) the then outstanding principal amounts of any outstanding Eurocurrency Rate
Loan shall be automatically converted into a Base Rate Loan and, if, on the date
of any such conversion, any such Eurocurrency Rate Loan is an Alternative
Currency Loan, it shall be redenominated into a Dollar Loan in a principal
amount equal to the Dollar Equivalent of the amount of such Alternative Currency
Loan; and

 

(b) no Eurocurrency Rate Loan may be made thereafter until that Bank determines
that to do so would be lawful or practical.

 

Upon receipt of such notice, Borrower may revoke any pending request for a
Borrowing, conversion or continuation of Eurocurrency Rate Loans or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

 

3.03 Eurocurrency Indemnification. Borrower hereby indemnifies each Bank
against, and agrees to hold each Bank harmless from and reimburse each Bank on
demand for all costs, expenses, claims, penalties, liabilities, losses, legal
fees and damages (including without limitation any interest paid or that would
be paid by a Bank for deposits in Dollars in the Designated Interbank
Eurocurrency Market and any loss sustained or that would be sustained by a Bank
in connection with the reemployment of funds) incurred or sustained, or that
would be incurred or sustained, by each Bank, as reasonably determined by the
Bank, as a result of (a) any failure of Borrower to consummate, or the failure
of any condition required for the consummation of, any Eurocurrency Rate Loan on
the date or in the amount specified in any notice, requesting or designating a
Eurocurrency Rate Loan or (b) Borrower’s prepayment of any Eurocurrency Rate
Loan before the last day of its Interest Period. The indemnification shall be
determined as though the Bank had funded or would have funded 100%, as the case
may be, of the Eurocurrency Rate Loan in the Designated Interbank Eurocurrency
Market for a corresponding amount and term. The determination of such amount by
the Bank shall be presumed correct in the absence of manifest error.

 

24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

3.04 Computation of Interest and Fees. All computations of interest hereunder
shall be calculated on the basis of a year of 365 days or 366 days, as the case
may be, and the actual number of days elapsed, except that computations of
interest on all Eurocurrency Rate Loans (other than Eurocurrency Rate Loans
denominated in Sterling) and computations of interest on Base Rate Loans when
the Base Rate is calculated by reference to the Federal Funds Rate shall be
calculated on the basis of a year of 360 days and the actual number of days
elapsed. All computations of fees hereunder shall be calculated on the basis of
a year of 360 days and the actual number of days elapsed.

 

3.05 Holidays. If any payment to be made by Borrower on a Base Rate Loan shall
come due on a day other than a Business Day, payment shall be made on the next
succeeding Business Day and the extension of time shall be reflected in
computing interest. If any payment to be made by Borrower on a Eurocurrency Rate
Loan shall come due on a day other than a Designated Interbank Eurocurrency
Market Day, payment shall be made on the next preceding or succeeding Designated
Interbank Eurocurrency Market Day as determined by the Administrative Agent in
accordance with the then current banking practice in the Designated Interbank
Eurocurrency Market and the adjustment shall be reflected in computing interest.

 

3.06 Payment Free of Taxes. Subject to compliance with Section 9.09, any
payments made by Borrower hereunder shall be made free and clear of, and without
reduction by reason of, any withholding tax.

 

3.07 Funding Sources. Nothing in this Agreement shall be deemed to obligate any
Bank to obtain the funds for any Borrowing in any particular place or manner or
to constitute a representation by any Bank that it has obtained or will obtain
the funds for any Borrowing in any particular place or manner.

 

3.08 Failure to Charge Not Subsequent Waiver. Any decision by the Administrative
Agent or any Bank not to require payment of any fee or costs, or to reduce the
amount of the payment required for any fee or costs or to calculate any fee or
costs in any particular manner, for any particular Eurocurrency Rate Loan shall
in no way limit the Administrative Agent’s or that Bank’s right to require full
payment of any fee or costs for any other Eurocurrency Rate Loan or to calculate
any fee or costs in another manner.

 

3.09 Other Costs. If, at any time subsequent to the Effective Date, any Bank
shall have reasonably determined that the adoption of any Law regarding capital
adequacy, any reserve, special deposit or similar requirements generally
applicable to commitments or credit arrangements similar to the Commitments
(other than requirements expressly included herein in the determination of the
Eurocurrency Rate) hereunder, or any change therein, or any change in the
interpretation or administration thereof by any Governmental Agency, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by said Bank or any corporation controlling said Bank
with any request or directive regarding capital adequacy, any reserve, special
deposit or similar requirement (other than requirements expressly included
herein in the determination of the Eurocurrency Rate hereunder) (whether or

 

25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

not having the force of Law) of any such Governmental Agency, central bank or
comparable agency, has or would have the effect of increasing the cost to, or
reducing the income received by or imposing any expense (including loss of
margin), on any said Bank or any corporation controlling said Bank, or, in the
case of any capital adequacy requirement, reducing the rate of return on said
Bank’s or corporation’s capital as a consequence of its obligations hereunder to
a level below that which said Bank or corporation could have achieved but for
such adoption, change or compliance (taking into consideration said Bank’s or
corporation’s policies with respect to capital adequacy), then from time to
time, each affected Bank may notify Borrower (with a copy to Administrative
Agent) of the additional amount or amounts as will compensate said Bank or
corporation for such increase, reduction or imposition and, upon demand,
Borrower shall pay said affected Bank or corporation such amount or amounts. In
determining such amount, the affected Bank or corporation may use reasonable
attribution and/or averaging methods which it deems appropriate and practical.
In no event shall Borrower be liable for any such amounts relating to periods of
time more than three months prior to the date upon which Borrower receives
notice from the affected Bank, except to the extent that such periods of time
(i) relate to retroactive applications of any such Law or retroactive
interpretations or administrations of any such Law or (ii) represent periods
during which it is impracticable for any such Bank to calculate any such amounts
due; provided, however, that such information shall be provided to Borrower as
soon as practicable. Said affected Bank shall, upon Borrower’s request, provide
Borrower with a statement showing in reasonable detail, the basis for
determining the amount charged hereunder.

 

3.10 Survivability. Borrower’s obligations under this Section 3 shall survive
the date on which all Borrowings hereunder were fully paid.

 

SECTION 4.

CONDITIONS

 

4.01 Effective Date. This Agreement shall become effective (as of the date first
written above) only upon the satisfaction of all of the following conditions
precedent:

 

(a) The Administrative Agent shall have received all of the following, each
dated as of the Effective Date (unless otherwise specified or unless the
Administrative Agent otherwise agrees) and all in form and substance
satisfactory to the Administrative Agent and legal counsel for the
Administrative Agent:

 

(i) a certificate signed by a Designated Officer (A) stating that the execution,
delivery and performance of the Loan Documents by Borrower was duly authorized
by resolution of its board of directors on the date therein specified and that
such authorization is still in force and effect, (B) setting forth such
resolution adopted by such board of directors, (C) setting forth the name of
each person authorized to sign any Loan Document on behalf of Borrower with
specimen signatures of such persons, and (D) stating that the representations
and warranties contained in Section 5 are true and correct on and as of the
Effective Date, no state of facts constituting a Default or an Event of Default
has occurred and is continuing, and Borrower shall be in compliance with all the
terms and provisions of the Loan Documents;

 

26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii) a current good standing certificate for Borrower issued by the appropriate
Governmental Agency in the jurisdiction of incorporation;

 

(iii) a certificate of good standing of Borrower as a foreign corporation in
California;

 

(iv) an opinion of counsel signed by appropriate legal counsel;

 

(v) such other certificates, documents, consents, or opinions that any Bank may
reasonably request; and

 

(vi) evidence satisfactory to Administrative Agent that each of (x) the Third
Amended and Restated Revolving Credit Agreement (as amended) dated as of
December 15, 2000 among Borrower, the Banks party thereto and Bank of America,
as Administrative Agent for the Banks and (y) the 364-Day Revolving Credit
Agreement (as amended and extended) dated as of December 6, 2002 among Borrower,
the Banks party thereto and CUSA, as Agent for the Banks has been terminated and
all amounts payable by Borrower thereunder have been paid in full.

 

4.02 Any Borrowing, Conversion or Continuation. The obligation of the Banks to
make any Loan or to convert into or continue any Eurocurrency Rate Loan is
subject to the following conditions precedent:

 

(a) the representations and warranties contained in Section 5 (other than in
Sections 5.06 and 5.09) shall be true and correct in all material respects, and
shall be deemed made, on and as of the date of the Loan, conversion or
continuation as though made on and as of that date, and no state of facts
constituting a Default or an Event of Default shall have occurred and be
continuing; and, upon its request therefor, the Administrative Agent shall have
received, dated as of the date of the Loan, a certificate of a Designated
Officer from Borrower to that effect, with any changes or exceptions thereto
being described in a schedule attached to such certificate and with such changes
or exceptions being subject to the approval of the Majority Banks;

 

(b) the Administrative Agent shall have timely received a Notice of Borrowing or
a Notice of Conversion/Continuation, as applicable, in compliance with Section
2.

 

SECTION 5.

REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to the Administrative Agent and the Banks that:

 

5.01 Existence and Qualification; Power; Compliance with Law.

 

(a) Borrower is a corporation duly formed, validly existing and in good standing
under the laws of Delaware. The chief executive offices of Borrower are in
Pasadena, California. Borrower is duly qualified or registered to transact
business in California and each other jurisdiction in which the conduct of its
business or the ownership of its properties make such qualification or
registration necessary, except where the failure so to qualify or register would
not have a Material Adverse Effect. Borrower has all requisite corporate power
and authority to conduct its business, to own and lease its properties and to
execute, deliver and perform all of its obligations under the Loan Documents.

 

27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) All outstanding shares of capital stock of Borrower are duly authorized,
validly issued, fully paid, nonassessable, and issued in compliance with all
applicable state and federal securities and other laws.

 

(c) Borrower is in compliance with all Laws and other legal requirements
applicable to its business, has obtained all authorizations, consents,
approvals, orders, licenses and permits from, and has accomplished all filings,
registrations and qualifications with, or obtained exemptions from any of the
foregoing from, any Governmental Agency that are necessary for the transaction
of its business, except where the failure so to comply, file, register, qualify
or obtain exemptions would not have a Material Adverse Effect.

 

5.02 Authority; Compliance with Other Instruments and Government Regulations.
The execution, delivery, and performance by Borrower of the Loan Documents have
been duly authorized by all necessary action and do not and will not (a) require
any consent or approval not heretofore obtained of any stockholder, security
holder or creditor; (b) violate or conflict with any provision of Borrower’s
charter, certificate, articles of incorporation or bylaws, or amendments
thereof; (c) result in or require the creation or imposition of any Lien or
Right of Others upon or with respect to any property now owned or leased or
hereafter acquired by Borrower; (d) violate any provision of any Laws (including
without limitation Regulation U of the Board of Governors of the Federal Reserve
System), order, writ, judgment, injunction, decree, determination, or award
presently in effect having applicability to Borrower; or (e) result in a breach
of or constitute a default under, or cause or permit the acceleration of any
obligation owed under, any indenture or loan or credit agreement or any other
material agreement, lease, or instrument to which Borrower is a party or by
which Borrower or any of its property, is bound or affected; and Borrower is not
in default under any Laws, order, writ, judgment, injunction, decree,
determination, award, indenture, agreement, lease, or instrument described in
Section 5.02(e) in any respect that would have a Material Adverse Effect.

 

5.03 No Governmental Approvals Required. No authorization, consent, approval,
order, license or permit from, or filing, registration, or qualification with,
or exemption from any of the foregoing from, any Governmental Agency is or will
be required to authorize or permit under applicable Laws the execution,
delivery, and performance by Borrower of the Loan Documents.

 

5.04 Subsidiaries.

 

(a) Schedule 5.04 hereto correctly sets forth as of December 27, 2003 the names,
forms of legal entity and jurisdictions of formation of all Subsidiaries of
Borrower and states whether each is or is not a Consolidated Subsidiary. Except
for shares of capital stock or partnership interests in a Subsidiary required by
applicable Laws to be held by a director or comparable official of that
Subsidiary and unless otherwise indicated in Schedule 5.04 or where the failure
to own all of the shares of capital stock or partnership interests in such
Subsidiary would not have a Material Adverse Effect, all of the outstanding
shares of capital stock or partnership interests of each Subsidiary are owned
beneficially by Borrower, and, to the best

 

28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

knowledge of Borrower, all securities and interests so owned are duly
authorized, validly issued, fully paid, non-assessable, and issued in compliance
with all applicable state and federal securities and other laws, and are free
and clear of all Liens and Rights of Others.

 

(b) Each Subsidiary is a corporation or other legal entity duly formed, validly
existing, and in good standing under the laws of its jurisdiction of formation,
is duly qualified to do business and is in good standing in each jurisdiction in
which the conduct of its business or the ownership or leasing of its properties
makes such qualification necessary, except where the failure to be so duly
qualified and in good standing does not have a Material Adverse Effect, and has
all requisite legal power and authority to conduct its business and to own and
lease its properties.

 

(c) Each Subsidiary is in compliance with all Laws and other requirements
applicable to its business and has obtained all authorizations, consents,
approvals, orders, licenses, and permits from, and has accomplished all filings,
registrations, and qualifications with, or obtained exemptions from any of the
foregoing from, any Governmental Agency that are necessary for the transaction
of its business, except where the failure to be in such compliance, obtain such
authorizations, consents, approvals, orders, licenses, and permits, accomplish
such filings, registrations, and qualifications, or obtain such exemptions, does
not have a Material Adverse Effect.

 

5.05 Financial Statements. Borrower has furnished to each Bank the following
financial statements: (i) the consolidated balance sheet of Borrower and its
Consolidated Subsidiaries as at December 27, 2003, and the related consolidated
statements of income, shareholders’ equity and changes in financial position for
the year then ended, together with the report of PricewaterhouseCoopers on such
financial statements and (ii) the consolidated balance sheet of Borrower and its
Consolidated Subsidiaries as at March 27, 2004, and the related consolidated
statements of income, shareholder’s equity and changes in financial position for
the three months then ended. The foregoing financial statements are in
accordance with the books and records of Borrower and its Consolidated
Subsidiaries, were prepared in accordance with generally accepted accounting
principles applied consistently throughout the periods covered thereby and
fairly present the consolidated financial condition and results of operations of
Borrower and the Consolidated Subsidiaries as at the dates and for the periods
covered thereby.

 

5.06 No Material Adverse Change or Other Liabilities. Except as set forth in
Section 5.09, since December 27, 2003, there has been no event or circumstance
that has had a Material Adverse Effect. Borrower and the Consolidated
Subsidiaries do not have any material liability or material contingent liability
required to be reflected or disclosed in the financial statements or notes
thereto described in Section 5.05 which is not so reflected or disclosed.

 

5.07 Title to Assets. Borrower has good and valid title to all of the assets
reflected in the financial statements described in Section 5.05 (except for
assets that are sold in transactions that are not prohibited by the terms of
this Agreement) free and clear of all Liens and Rights of Others other than (a)
those reflected or disclosed in such financial statements or notes thereto, (b)
immaterial Liens or Rights of Others not required under generally accepted
accounting principles to be so reflected or disclosed, and (c) Liens or Rights
of Others permitted pursuant to Section 7.02.

 

29



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5.08 Regulated Industries. Neither Borrower nor any Subsidiary is a “holding
company,” or a “subsidiary company” of a “holding company,” or an “affiliate” of
a “holding company” or of a “subsidiary company” of a “holding company,” within
the meaning of the Public Utility Holding Company Act of 1935, as amended.
Neither Borrower nor any of its Subsidiaries is or is required to be registered
under the Investment Company Act of 1940.

 

5.09 Litigation. There are no actions, suits, or proceedings pending or, to the
best of Borrower’s knowledge, threatened against or affecting Borrower or any of
its Subsidiaries or any property of any of them in any court of law or before
any Governmental Agency which, if determined adversely to any of them, would
have a Material Adverse Effect, except as set forth in Schedule 5.09 annexed
hereto or as referred to in Borrower’s news releases and filings with the
Securities and Exchange Commission made or filed on or prior to the Effective
Date (including a Department of Justice criminal investigation into competitive
practices in the label stock industry and an investigation by the European
Commission and relevant national competition authorities into alleged
anticompetitive activities in the European paper and forestry products industry,
including the adhesive label stock market, as well as related and threatened
inquiries, claims and litigation concerning or related to these investigations).

 

5.10 Binding Obligations. This Agreement constitutes the legal, valid, and
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, arrangement, moratorium or other similar laws relating to or
affecting creditors’ rights generally or by equitable principles relating to the
granting of specific performance and other equitable remedies as a matter of
judicial discretion.

 

5.11 No Default. No Default or Event of Default exists or has resulted from the
incurring of any Obligations by Borrower. As of the Effective Date, neither
Borrower nor any Subsidiary is in default under or with respect to any material
contractual obligation in any respect which, individually or together with all
such defaults, has had a Material Adverse Effect.

 

5.12 ERISA. (a) The actuarial present value of all vested accrued benefits under
all Pension Plan does not exceed the current fair market value of the assets
determined on an ongoing basis of the Pension Plans by an amount which would
materially affect the financial condition or Borrower’s abilities to pay or
perform its obligations under the Loan Documents; (b) no Pension Plan or trust
created thereunder has incurred any “accumulated funding deficiency” (as such
term is defined in Section 302 of ERISA) whether or not waived, since the
effective date of ERISA; and (c) based on information received from the
respective administrators of “multiemployer plans” (as defined in ERISA) to
which Borrower or any Subsidiary contributes, the aggregate present value of the
unfunded vested benefits allocable to Borrower or such Subsidiaries under all
such multiemployer plans is not an amount which would materially affect the
financial condition or Borrower’s abilities to pay or perform its obligations
under the Loan Documents.

 

5.13 Regulation U. Neither Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for purpose of “buying” or “carrying” any Margin Stock within the
meanings of Regulation U of the Board of Governors of the Federal Reserve
System. No part of any Borrowing will be used to buy or carry any Margin Stock,
or to extend credit to others for that purpose, or for any purpose, if to do so
would violate the provisions of Regulation U.

 

30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5.14 Tax Liability. Borrower and its Subsidiaries have filed all income tax
returns which are required to be filed, and have paid, or made provision for the
payment of, all taxes which have become due pursuant to said returns or pursuant
to any assessment received by Borrower or any Subsidiary, except such taxes, if
any, as are being contested in good faith and as to which adequate reserves have
been provided, and except such taxes the failure of which to pay will not have a
Material Adverse Effect.

 

5.15 Copyrights, Patents, Trademarks and Licenses, etc. Borrower or its
Subsidiaries own or are licensed or otherwise have the right to use all of the
patents, trademarks, service marks, trade names, copyrights, contractual
franchises, authorizations and other rights that are reasonably necessary for
the operation of their respective businesses, where the failure to have such
rights would have a Material Adverse Effect. To the best knowledge of Borrower,
no slogan or other advertising device, product, process, method, substance, part
or other material now employed, or now contemplated to be employed, by Borrower
or any Subsidiary infringes upon any rights held by any other Person, where such
infringement would create a Material Adverse Effect.

 

5.16 Environmental Matters. Borrower conducts in the ordinary course of business
a review of the effect of existing Environmental Laws and existing Environmental
Claims on its business, operations and properties, and as a result thereof
Borrower has reasonably concluded that such Environmental Laws and Environmental
Claims would not, individually or in the aggregate, have a Material Adverse
Effect.

 

5.17 Insurance. The properties of Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of Borrower,
in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where Borrower or such Subsidiary operates.

 

5.18 Disclosure. No written statement made by Borrower to the Banks in
connection with the Loan Documents or any Loan contains or will contain any
untrue statement of a material fact or omits or will omit a material fact
necessary to make the statements contained or made therein not misleading. There
is no fact which Borrower has not disclosed to the Banks in writing which
materially and adversely affects nor, so far as Borrower can now foresee, is
reasonably likely to prove to affect materially and adversely the business,
operations, properties, prospects, profits or condition (financial or otherwise)
of Borrower and its Subsidiaries, taken as a whole, or the ability of Borrower
to perform the Obligations.

 

31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 6.

AFFIRMATIVE COVENANTS

 

As long as any Borrowing remains unpaid, or any other Obligation remains unpaid
or unperformed, or any commitment to make Loans remains in effect, Borrower
shall, and shall cause each of its Subsidiaries to, unless the Majority Banks
otherwise consent in writing:

 

6.01 Financial and Business Information. As long as any Borrowing remains unpaid
or any other Obligation remains unpaid or unperformed, or any Commitment remains
in effect, Borrower shall, unless the Majority Banks otherwise consent in
writing, deliver to the Banks at its own expense:

 

(a) As soon as reasonably possible, and in any event within 60 days after the
close of each of the first three fiscal quarters of Borrower, (i) the
consolidated balance sheet of Borrower and its Consolidated Subsidiaries as of
the end of such quarter, setting forth in comparative form the corresponding
figures for the corresponding quarter of the preceding fiscal year, if
available, and (ii) the consolidated statements of profit and loss and changes
in financial position of Borrower and its Consolidated Subsidiaries for such
quarter and for the portion of the fiscal year ended with such quarter, setting
forth in comparative form the corresponding periods of the preceding fiscal
year, all in reasonable detail, prepared in accordance with generally accepted
accounting principles consistently applied and certified by the principal
financial officer of Borrower, subject to normal year-end audit adjustments;

 

(b) As soon as reasonably possible, and in any event within 120 days after the
close of each fiscal year of Borrower, (i) the consolidated balance sheets of
Borrower and its Consolidated Subsidiaries as at the end of such fiscal year,
setting forth in comparative form the corresponding figures at the end of the
preceding fiscal year and (ii) the consolidated statements of profit and loss
and changes in financial position of Borrower and its Consolidated Subsidiaries
for such fiscal year, setting forth in comparative form the corresponding
figures for the previous fiscal year. Such consolidated balance sheet and
statements shall be prepared in reasonable detail, in accordance with generally
accepted accounting principles consistently applied, and shall be accompanied by
a report and opinion of PricewaterhouseCoopers or other independent public
accountants selected by Borrower and reasonably satisfactory to the Majority
Banks, which report and opinion shall be prepared in accordance with generally
accepted auditing standards and shall be subject only to such qualifications and
exceptions as are acceptable to the Majority Banks.

 

6.02 Certificates; Other Information. As long as any Borrowing remains unpaid or
any other Obligation remains unpaid or unperformed, or any Commitment remains in
effect, Borrower shall deliver or make available to the Banks via Borrower’s
website, averydennison.com or at its own expense:

 

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a Compliance Certificate executed by a Designated
Officer;

 

(b) promptly after request by any Bank, copies of any material report filed by
Borrower or any of its Subsidiaries with any Governmental Agency unless to do so
would violate applicable Laws; and

 

(c) promptly after the same are available, at any Bank’s request, copies of each
annual report, proxy or financial statement or other material report or
communication sent to all stockholders of Borrower, and copies of all annual,
regular, periodic and special reports and registration statements which Borrower
files with the Securities and Exchange Commission or any similar or
corresponding Governmental Agency or with any securities exchange.

 

32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

6.03 Notices. Borrower shall promptly notify the Administrative Agent and each
Bank:

 

(a) promptly upon becoming aware of the occurrence of any (i) “reportable event”
(as such term is defined in Section 4043 of ERISA) or (ii) “prohibited
transaction” (as such term is defined in Section 406 or Section 2003(a) of
ERISA) with respect to which Borrower may be liable for excise tax under Section
4975 of the Code in connection with any Pension Plan or any trust created
thereunder, in either case which may result in a Material Adverse Effect, a
written notice specifying the nature thereof, what action Borrower and/or any of
its Subsidiaries is taking or proposes to take with respect thereto, and, when
known, any action taken by the Internal Revenue Service with respect thereto; it
being understood that for purposes of this provision, “aware” means that such
event or transaction must be actually known to the chief financial officer or
the treasurer of Borrower;

 

(b) promptly upon, and in any event within five Business Days after, becoming
aware of the existence of any condition or event which constitutes a Default or
an Event of Default a written notice specifying the nature and period of
existence thereof and what action Borrower is taking or proposes to take with
respect thereto; it being understood that for purposes of this provision,
“aware” means that such condition or event must be actually known to the chief
financial officer or the treasurer of Borrower;

 

(c) promptly upon becoming aware that the holder of any evidence of indebtedness
or other security of Borrower or any of its Subsidiaries that is material to
Borrower and its consolidated Subsidiaries, considered as a whole, has given
notice or taken any other action with respect to a claimed default or event of
default, a written notice specifying the notice given or action taken by such
holder and the nature of the claimed default or event of default and what action
Borrower or its Subsidiary is taking or proposes to take with respect thereto;
it being understood that for purposes of this provision, “aware” means that such
notice or action must be actually known to the chief financial officer or the
treasurer of Borrower;

 

(d) of any change in accounting policies or financial reporting practices by
Borrower or any of its consolidated Subsidiaries that is material to Borrower
and its consolidated Subsidiaries considered as a whole; and

 

(e) such other data and information as from time to time may be reasonably
requested by any Bank.

 

6.04 Payment of Taxes and Other Potential Liens. Pay and discharge promptly, all
taxes (including any withholding taxes required by law to be paid by the
Borrower), assessments, and governmental charges or levies imposed upon it, upon
its property or any part thereof, upon its income or profits or any part
thereof, in each case that, individually or in the aggregate, are material to
Borrower and its Subsidiaries, considered as a whole, or upon any right or
interest of the Banks under any Loan Document; except that Borrower and its
Subsidiaries shall not be required to pay or cause to be paid (a) any income or
gross receipts tax generally applicable to banks or (b) any tax, assessment,
charge, or levy that is not yet past due, or is being contested in good faith by
appropriate proceedings, as long as the relevant entity has established and
maintains adequate reserves for the payment of the same and by reason of such
nonpayment no material property of Borrower is in danger of being lost or
forfeited.

 

33



--------------------------------------------------------------------------------

TABLE OF CONTENTS

6.05 Preservation of Existence. Preserve and maintain their respective
existence, licenses, rights, franchises, and privileges in the jurisdiction of
their formation and all authorizations, consents, approvals, orders, licenses,
permits, or exemptions from, or registrations with, any Governmental Agency that
are necessary for the transaction of their respective businesses, and qualify
and remain qualified to transact business in each jurisdiction in which such
qualification is necessary in view of their respective business or the ownership
or leasing of their respective properties, except that the failure to preserve
and maintain any particular license, right, franchise, privilege, authorization,
consent, approval, order, permit, exemption, or registration, or to qualify or
remain qualified in any jurisdiction, that would not have a Material Adverse
Effect will not constitute a violation of this covenant, and except that nothing
in this Section 6.05 shall prevent the termination of the business or existence
(corporate or otherwise) of any Subsidiary of Borrower which in the reasonable
judgment of the Board of Directors of Borrower is no longer necessary or
desirable.

 

6.06 Maintenance of Properties. Maintain, preserve, and protect all of their
respective properties and equipment in good order and condition, subject to wear
and tear in the ordinary course of business and, in the case of unimproved
properties, damage caused by the natural elements, and not permit any waste of
their respective properties, except where a failure to maintain, preserve, and
protect a particular item of property or equipment would not result in a
Material Adverse Effect.

 

6.07 Maintenance of Insurance. Maintain insurance with responsible insurance
companies in such amounts and against such risks as is usually carried by
responsible companies engaged in similar businesses and owning similar assets in
the general areas in which Borrower and its Subsidiaries operate except to the
extent that Borrower or a Subsidiary is, in the reasonable opinion of a
Designated Officer, adequately self-insured in a manner comparable to
responsible companies engaged in similar businesses and owning similar assets in
the general areas in which Borrower and its Subsidiaries operate.

 

6.08 Compliance with Laws. Comply with the requirements of all applicable Laws
and orders of any Governmental Agency, noncompliance with which would result in
a Material Adverse Effect, except that Borrower and its Subsidiaries need not
comply with a requirement then being contested by any of them in good faith by
appropriate proceedings so long as no interest of the Banks would be materially
impaired thereby.

 

6.09 Inspection Rights. At any time during regular business hours and as often
as reasonably requested, permit any Bank or any employee, agent, or
representative thereof to examine, audit and make copies and abstracts from the
records and books of account of, and to visit and inspect the properties of
Borrower and its Subsidiaries and to discuss the affairs, finances, and accounts
of Borrower and its Subsidiaries with any of their officials, customers or
vendors, and, upon request, to furnish promptly to each Bank true copies of all
material financial information formally made available to the senior management
of Borrower and reasonably identifiable by Borrower. Nothing herein shall
obligate Borrower to disclose any information to the Banks respecting trade
secrets or similar proprietary information constituting products or processes
relating to the business of Borrower or its Subsidiaries or in violation of
applicable Laws.

 

34



--------------------------------------------------------------------------------

TABLE OF CONTENTS

6.10 Keeping of Records and Books of Account. Keep adequate records and books of
account reflecting financial transactions in conformity with generally accepted
accounting principles applied on a consistent basis and all applicable
requirements of any Governmental Agency having jurisdiction over Borrower or any
of its Subsidiaries, except where the failure to comply with generally accepted
accounting principles or such applicable requirements would not make the records
and books of accounts of Borrower and its Subsidiaries, taken as a whole,
materially misleading.

 

6.11 ERISA Compliance. Comply with the minimum funding requirements of ERISA
with respect to all Pension Plans.

 

6.12 Environmental Laws. Conduct its operations and keep and maintain its
property in compliance with all Environmental Laws where failure to do so will
have a Material Adverse Effect.

 

6.13 Use of Proceeds. Use the proceeds of the Loans for working capital,
commercial paper backup and other general corporate purposes not in
contravention of any Law or of any Loan Document, including acquiring other
Persons so long as the acquisition is approved by the board of directors,
requisite general partners, requisite managers or other governing board or body
of the Person being acquired.

 

SECTION 7.

NEGATIVE COVENANTS

 

As long as any Borrowing remains unpaid or any other Obligation remains unpaid
or unperformed, or any commitment to make Loans remains in effect, Borrower
shall not, and shall cause each of its Subsidiaries to not, unless the Majority
Banks otherwise consent in writing:

 

7.01 Type of Business. Make any substantial change in the present character of
the business of Borrower and its Subsidiaries, taken as a whole.

 

7.02 Liens. Create, incur, assume or permit to exist any Lien upon any of its
property or assets (other than Unrestricted Margin Stock) now owned or hereafter
acquired if the aggregate obligations secured by all such Liens exceeds, or
would exceed (giving effect to any proposed new Lien) an amount equal to 10% of
Consolidated Net Worth, except:

 

(a) Liens for taxes not delinquent or being contested in good faith by
appropriate proceedings in accordance with Section 6.04;

 

(b) Liens arising in connection with workers’ compensation, unemployment
insurance or social security obligations;

 

(c) mechanics’, workmen’s, materialmen’s, landlords’, carriers’, or other like
Liens arising in the ordinary course of business with respect to obligations
which are not due or which are being contested in good faith by appropriate
proceedings;

 

35



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) minor Liens which do not in the aggregate materially detract from the value
of its property or assets or materially impair their use in the operation of the
business of Borrower or the Subsidiary owning same;

 

(e) Liens in existence on property at the time of its acquisition by Borrower or
its Subsidiary;

 

(f) Liens under the Loan Documents; and

 

(g) purchase money Liens in connection with nonrecourse tax sale and leaseback
transactions.

 

7.03 Investments. Make or permit to exist any Investment in any Person, except:

 

(a) credit extended in connection with the sale of goods or rendering of
services in the ordinary course of business;

 

(b) Investments in a Consolidated Subsidiary;

 

(c) Acquisitions;

 

(d) Investments consisting of Cash Equivalents;

 

(e) Investments that individually or in the aggregate would not result in a
Material Adverse Effect; and

 

(f) Investments in corporations, joint ventures, partnerships and other Persons
not majority-owned by Borrower and its Subsidiaries not exceeding 5% of
Consolidated Net Worth in the aggregate.

 

7.04 Contingent Obligations. Incur or permit to exist any Contingent Obligation
if the aggregate of all Contingent Obligations exceeds, or would exceed (giving
effect to any proposed new Contingent Obligation) an amount equal to 5% of
Consolidated Net Worth, except the endorsement of negotiable instruments in the
ordinary course of collection.

 

7.05 Subordinated Debt. Make any principal prepayment on any Subordinated Debt
or, if and so long as Default or Event of Default exists, any payment of
principal or interest on any Subordinated Debt.

 

7.06 Sale of Assets or Merger. Sell or otherwise dispose of all or substantially
all of the assets, or merge with any other corporation unless Borrower or one of
its Subsidiaries is the surviving corporation except that the sale of all or
substantially all of the assets of a Subsidiary of Borrower, or the merger of
any Subsidiary of Borrower when it is not the surviving corporation shall not
violate this Section 7.06 if the assets of that Subsidiary are not material in
relation to the assets of Borrower and its Subsidiaries, taken as a whole.

 

36



--------------------------------------------------------------------------------

TABLE OF CONTENTS

7.07 Financial Covenants.

 

(a) Not permit the Leverage Ratio to exceed 3.50 to 1.00 at any time; and

 

(b) Not permit the ratio of Consolidated Earnings Before Interest and Taxes to
Consolidated Interest to be less than 3.50 to 1 at any time.

 

7.08 Use of Proceeds. Use any portion of the Loan proceeds, in any manner that
might cause the Loan or the application of such proceeds to violate Regulation
U, Regulation T or Regulation X of the Board of Governors of the Federal Reserve
System or any other regulation of such Board or to violate the Securities
Exchange Act of 1934, as amended, in each case as in effect on the date or dates
of such Loan and such use of proceeds.

 

SECTION 8.

EVENTS OF DEFAULT AND REMEDIES UPON EVENTS OF DEFAULT

 

8.01 Events of Default. There will be a default hereunder if any one or more of
the following events (“Events of Default”) occurs and is continuing, whatever
the reason therefor:

 

(a) failure of Borrower to pay any installment of principal when due or to pay
interest hereunder or any fee or other amounts due to any Bank hereunder within
three Business Days after the date when due; or

 

(b) Borrower fails to perform or observe any other term, covenant, or agreement
contained in any Loan Document on its part to be performed or observed within 30
days after the date performance is due; or

 

(c) any representation or warranty in any Loan Document or in any certificate,
agreement, instrument, or other document made or delivered pursuant to or in
connection with any Loan Document proves to have been incorrect when made in any
material respect; or

 

(d) Borrower or any of its Subsidiaries (i) fails to pay the principal, or any
principal installment, or any present or future indebtedness for borrowed money,
or any guaranty of present or future indebtedness for borrowed money, within 10
days of the date when due (or within any longer stated grace period), whether at
the stated maturity, upon acceleration, by reason of required prepayment or
otherwise in excess of $20,000,000 or (ii) fails to perform or observe any other
term, covenant, or agreement on its part to be performed or observed in
connection with any present or future indebtedness for borrowed money, or any
guaranty of present or future indebtedness for borrowed money, in excess of
$20,000,000, if as a result of such failure any holder or holders thereof (or an
agent or trustee on its or their behalf) has the right to declare it due before
the date on which it otherwise would become due; or

 

(e) any Loan Document, at any time after its execution and delivery and for any
reason other than the agreement of the Banks or satisfaction in full of all the
Obligations, ceases to be in full force and effect or is declared by a court of
competent jurisdiction to be null and void, invalid, or unenforceable in any
respect which is, in the reasonable opinion of the Majority Banks, materially
adverse to the interest of the Banks; or Borrower denies that it has any or
further liability or obligation under any Loan Document; or

 

37



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(f) a final judgment against Borrower or any of its Subsidiaries is entered for
the payment of money in excess of $20,000,000, and remains unsatisfied without
procurement of a stay of execution for 45 days after the date of entry of
judgment or in any event later than five days prior to the date of any proposed
sale under such judgment; or

 

(g) any Domestic Subsidiary, any Significant Subsidiary or Borrower is the
subject of an order for relief by a bankruptcy court, or is unable or admits in
writing its inability to pay its debts as they mature, or makes an assignment
for the benefit of creditors; or applies for or consents to the appointment of
any receiver, trustee, custodian, conservator, liquidator, rehabilitator, or
similar officer for it or for all or any part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, or similar officer
is appointed without the application or consent of that entity and the
appointment continues undischarged or unstayed for 60 days; or institutes or
consents to any bankruptcy, proposal in bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, dissolution, custodianship, conservatorship,
liquidation, rehabilitation, or similar proceeding relating to it or to all or
any part of its property under the laws of any jurisdiction; or any similar
proceeding is instituted without the consent of that entity and continues
undismissed or unstayed for 60 days; or any judgment, writ, warrant of
attachment or execution, or similar process is issued or levied against all or
any part of the property of any such entity in an amount in excess of 10% of the
total assets of such entity, and is not released, vacated, or fully bonded
within sixty (60) days after its issue or levy, or Borrower or any Domestic
Subsidiary or any Significant Subsidiary shall take any corporate action to
authorize any of the actions set forth above in this subsection (g).

 

8.02 Remedies Upon Event of Default.

 

(a) Upon the occurrence of any Event of Default (other than an Event of Default
described in Section 8.01(g)): (i) all commitments to make Loans may be
terminated by the Majority Banks without notice to or demand upon Borrower,
which are expressly waived by Borrower and (ii) the Majority Banks may declare
the unpaid principal of or unperformed balance of all Obligations due to the
Banks hereunder, all interest accrued and unpaid thereon, and all other amounts
payable under the Loan Documents to be forthwith due and payable, whereupon the
same shall become and be forthwith due and payable, without protest,
presentment, notice of dishonor, demand, or further notice of any kind, all of
which are expressly waived by Borrower.

 

(b) Upon the occurrence of any Event of Default described in Section 8.01(g):
(i) all commitments to make Loans shall terminate without notice to or demand
upon Borrower, which are expressly waived by Borrower; and (ii) the unpaid
principal of or unperformed balance of all Obligations due to the Banks
hereunder, and all interest accrued and unpaid on such obligations shall be
forthwith due and payable, without protest, presentment, notice of dishonor,
demand, or further notice of any kind, all of which are expressly waived by
Borrower.

 

(c) Upon the occurrence of an Event of Default and acceleration of the unpaid
principal of or unperformed balance of all Obligations due to the Banks
hereunder, as provided in Sections 8.02(a) or 8.02(b), the Administrative Agent
and the Banks, or any of them, without notice to or demand upon Borrower, which
are expressly waived by Borrower, may proceed to protect, exercise, and enforce
their rights and remedies under the Loan Documents against

 

38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Borrower and such other rights and remedies as are provided by law or equity.
The order and manner in which the rights and remedies of the Administrative
Agent and the Banks under the Loan Documents and otherwise may be protected,
exercised, or enforced shall be determined by the Majority Banks.

 

(d) All payments received by the Administrative Agent and the Banks, or any of
them, shall be applied first to the costs and expenses (including attorneys fees
and disbursements) of the Administrative Agent, acting as Administrative Agent,
and of the Banks and thereafter to the Banks pro-rata according to the unpaid
principal amount of the Loans held by each Bank. Regardless of how any Bank may
treat the payments for the purpose of its own accounting, for the purpose of
computing Borrower’s Obligations hereunder, the payments shall be applied first,
to the payment of accrued and unpaid fees provided for hereunder and interest on
all Obligations to and including the date of such application, second, to the
ratable payment of the unpaid principal of all Loans, and third, to the payment
of all other amounts then owing to the Banks under the Loan Documents. No
application of the payments will cure any Event of Default or prevent
acceleration, or continued acceleration, of amounts payable under the Loan
Documents or prevent the exercise, or continued exercise, of rights or remedies
of the Administrative Agent or Banks hereunder or under applicable Laws.

 

SECTION 9.

THE ADMINISTRATIVE AGENT

 

9.01 Appointment and Authorization. Each Bank hereby irrevocably appoints and
authorizes each of the Administrative Agent and the Syndication Agent to take
such action as agent on its behalf and to exercise such powers under the Loan
Documents as are delegated to the Administrative Agent or the Syndication Agent
by the terms thereof or are reasonably incidental, as determined by the
Administrative Agent or the Syndication Agent, thereto. This appointment and
authorization does not constitute appointment of the Administrative Agent or the
Syndication Agent as trustee for any Bank and, except as specifically set forth
herein to the contrary, each of the Administrative Agent and the Syndication
Agent shall take such action and exercise such powers only in an administrative
and ministerial capacity. Without limiting the generality of the foregoing
sentence, the use of the term “administrative agent” in this Agreement with
reference to the Administrative Agent and the use of the term “syndication
agent” in this Agreement with reference to the Syndication Agent are not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead, such terms are
used merely as a matter of market custom, and are intended to create or reflect
only an administrative relationship between independent contracting parties.

 

9.02 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects with reasonable care.

 

9.03 Administrative Agent and Affiliates. CUSA (and each successor
Administrative Agent) and its Affiliates have the same rights and powers under
the Loan

 

39



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Documents as any other Bank and may exercise the same as though CUSA (or any
successor Administrative Agent) were not the Administrative Agent; and the term
“Bank” or “Banks” includes CUSA in its individual capacity. CUSA (and each
successor Administrative Agent) and its respective Affiliates may accept
deposits from, lend money to, and generally engage in any kind of banking, trust
or other business with Borrower and any Affiliate of Borrower, as if it were not
the Administrative Agent and without any duty to account therefor to the Banks.
CUSA (and each successor Administrative Agent) need not account to any other
Bank for any monies received by it for reimbursement of its costs and expenses
as Administrative Agent hereunder, or for any monies received by it in its
capacity as a Bank hereunder, except as otherwise provided herein.

 

9.04 Banks’ Credit Decisions. Each Bank agrees that it has, independently and
without reliance upon the Administrative Agent, the Syndication Agent, any other
Bank, or the directors, officers, agents, or employees of the Administrative
Agent, the Syndication Agent or of any other Bank, and instead in reliance upon
information supplied to it by or on behalf of Borrower and upon such other
information as it has deemed appropriate, made its own independent credit
analysis and decision to enter into this Agreement. Each Bank also agrees that
it shall, independently and without reliance upon the Administrative Agent, the
Syndication Agent, any other Bank, or the directors, officers, agents, or
employees of the Administrative Agent, the Syndication Agent or of any other
Bank, continue to make its own independent credit analyses and decisions in
acting or not acting under the Loan Documents. Except for notices, reports and
other documents expressly herein required to be furnished to the Banks by the
Administrative Agent, neither the Administrative Agent nor the Syndication Agent
shall have any duty or responsibility to provide any Bank with any credit or
other information concerning the business, prospects, operations, property,
financial and other condition or credit worthiness of Borrower which may come
into the possession of any of the Agent-Related Persons.

 

9.05 Action by Administrative Agent.

 

(a) The Administrative Agent may assume that no Event of Default has occurred
and is continuing, unless the Administrative Agent has actual knowledge of the
Event of Default, has received notice from Borrower stating the nature of the
Event of Default and stating that such notice is a “notice of default”, or has
received notice from a Bank stating the nature of the Event of Default and that
that Bank considers the Event of Default to have occurred and to be continuing.

 

(b) The Administrative Agent has only those obligations under the Loan Documents
that are expressly set forth therein. Without limitation on the foregoing, the
Administrative Agent shall have no duty to inspect any property of Borrower
although the Administrative Agent may in its discretion periodically inspect any
property from time to time.

 

(c) Except for any obligation expressly set forth in the Loan Documents and as
long as the Administrative Agent may assume that no Event of Default has
occurred and is continuing, the Administrative Agent may, but shall not be
required to, exercise its discretion to act or not act, except that the
Administrative Agent shall be required to act or not act upon the instructions
of the Majority Banks (or of all the Banks, to the extent required by Section
10.02) and those instructions shall be binding upon the Administrative Agent and
all the Banks,

 

40



--------------------------------------------------------------------------------

TABLE OF CONTENTS

provided that the Administrative Agent shall not be required to act or not act
if to do so would expose the Administrative Agent to significant personal
liability or would be contrary to any Loan Document or to applicable law.

 

(d) If the Administrative Agent may not, pursuant to Section 9.05(a), assume
that no Event of Default has occurred and is continuing, the Administrative
Agent shall give notice thereof to the Banks and shall act or not act upon the
instructions of the Majority Banks (or all of the Banks, to the extent required
by Section 10.02), provided that the Administrative Agent shall not be required
to act or not act if to do so would expose the Administrative Agent to
significant liability or would be contrary to any Loan Document or to applicable
law. The Administrative Agent will notify the Banks of its receipt of any such
notice. The Administrative Agent shall take such action with respect to such
Default or Event of Default as may be requested by the Majority Banks in
accordance with Section 8; provided, however, that unless and until the
Administrative Agent has received any such request, the Administrative Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default or Event of Default as it shall deem
advisable or in the best interest of the Banks.

 

(e) The Administrative Agent shall have no liability to any Bank for acting, or
not acting, as instructed by the Majority Banks (or all the Banks, if required
under Section 10.02), notwithstanding any other provision hereof.

 

9.06 Liability of Administrative Agent. None of the Agent-Related Persons shall
be liable for any action taken or not taken by them under or in connection with
the Loan Documents, except for their own gross negligence or willful misconduct.
Without limitation on the foregoing, the Agent-Related Persons:

 

(a) may treat each Person whose name is recorded in the Register as a Bank
hereunder until the Administrative Agent receives notice of the assignment or
transfer of such Person’s interests hereunder in form satisfactory to the
Administrative Agent, signed by that Bank;

 

(b) may consult with legal counsel, in-house legal counsel, independent public
accountants, in-house accountants and other professionals, or other experts
selected by it, of with legal counsel, independent public accountants, or other
experts for Borrower, and shall not be liable for any action taken or not taken
by it or them in good faith in accordance with the advice of such legal counsel,
independent public accountants, or experts;

 

(c) will not be responsible to any Bank for any statement, warranty, or
representation made in any of the Loan Documents or in any notice, certificate,
report, request, or other statement (written or oral) in connection with any of
the Loan Documents;

 

(d) except to the extent expressly set forth in the Loan Documents, will have no
duty to ascertain or inquire as to the performance or observance by Borrower or
any other Person of any of the terms, conditions, or covenants of any of the
Loan Documents or to inspect the property, books, or records of Borrower or any
of its Subsidiaries or other Person;

 

41



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e) will not be responsible to any Bank for the due execution, legality,
validity, enforceability, genuineness, effectiveness, sufficiency, or value of
any Loan Document, any other instrument or writing furnished pursuant thereto or
in connection therewith;

 

(f) will not incur any liability by acting or not acting in reliance upon any
Loan Document, notice, consent, certificate, statement, or other instrument or
writing believed by it or them to be genuine and signed or sent by the proper
party or parties; the Administrative Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the Majority Banks and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all of the Banks (for purposes of determining compliance with the
conditions specified in Section 4.01, each Bank that has executed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter either sent by the Administrative Agent to
such Bank for consent, approval, acceptance or satisfaction, or required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Bank); and

 

(g) will not incur any liability for any arithmetical error in computing any
amount payable to or receivable from any Bank hereunder, including without
limitation payment of principal and interest hereunder, payment of commitment
fees, Loans, and other amounts; provided that promptly upon discovery of such an
error in computation, the Administrative Agent, the Banks and (to the extent
applicable) Borrower shall make such adjustments as are necessary to correct
such error and to restore the parties to the position that they would have
occupied had the error not occurred.

 

9.07 Indemnification. Whether or not the transactions contemplated hereby are
consummated, the Banks shall indemnify upon demand the Agent-Related Persons (to
the extent not reimbursed by or on behalf of Borrower and without limiting the
obligation of Borrower to do so), pro rata, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, charges, expenses and disbursements (including, without limitation,
attorney’s fees and disbursements and the allocated cost of inhouse counsel) of
any kind or nature whatsoever which may at any time (including at any time
following repayment of the Loans and the termination, resignation or replacement
of the Administrative Agent or replacement of any Bank) be imposed on, incurred
by or asserted against any such Person in any way relating to or arising out of
this Agreement or any document contemplated by or referred to herein, or the
transactions contemplated hereby, or any action taken or omitted by any such
Person under or in connection with any of the foregoing, including with respect
to any investigation, litigation or proceeding (including any bankruptcy or
other insolvency proceeding or appellate proceeding) related to or arising out
of this Agreement or the Loans or the use of the proceeds thereof, whether or
not any Indemnified Person is a party thereto (all the foregoing, collectively,
the “Indemnified Liabilities”); provided, however, that no Bank shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting solely from such Person’s negligence or willful
misconduct. Without limitation of the foregoing, each Bank shall reimburse each
of the Administrative Agent and the Syndication Agent upon demand for its
ratable share of any costs or out-of-pocket expenses (including fees and
expenses of any counsel (including in-house counsel)) incurred by the
Administrative Agent or the Syndication Agent in connection with the
preparation, execution, delivery, administration, modification, amendment, or
enforcement (whether through negotiations, legal proceedings or

 

42



--------------------------------------------------------------------------------

TABLE OF CONTENTS

otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Loan Document, or any document contemplated by or
referred to herein, to the extent that the Administrative Agent or the
Syndication Agent is not reimbursed for such expenses by or on behalf of
Borrower. The undertaking in this Section shall survive the payment of all
Obligations hereunder and the resignation or replacement of the Administrative
Agent.

 

9.08 Successor Administrative Agent. The Administrative Agent may, and at the
request of the Majority Banks shall, resign as Administrative Agent upon 30
days’ notice to the Banks. If the Administrative Agent resigns under this
Agreement, the Majority Banks shall appoint from among the Banks a successor
agent for the Banks. If no successor agent is appointed prior to the effective
date of the resignation of the Administrative Agent, the Administrative Agent
may appoint, after consulting with the Banks and Borrower, a successor agent
from among the Banks. Upon the acceptance of its appointment as successor agent
hereunder, such successor agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent”
shall mean such successor agent and the retiring Administrative Agent’s
appointment, powers and duties as Administrative Agent shall be terminated.
After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Section 9 and Section 10.03 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement. If no successor agent has
accepted appointment as Administrative Agent by the date which is 30 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Banks shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Majority Banks appoint a successor
agent as provided for above.

 

9.09 Withholding Tax. Each Bank that is a “foreign corporation, partnership or
trust” within the meaning of the Code shall deliver to the Administrative Agent,
prior to becoming a Bank (including after accepting an assignment of an interest
herein) and promptly upon becoming aware that any form or other documentation
provided pursuant to this Section 9.09 has become invalid, two duly signed
completed copies of either IRS Form W-8BEN or any successor thereto (relating to
such Person and entitling it to an exemption from, or reduction of, withholding
tax on all payments to be made to such Person by Borrower pursuant to this
Agreement) or IRS Form W-8ECI or any successor thereto (relating to all payments
to be made to such Person by Borrower pursuant to this Agreement) or such other
evidence satisfactory to Borrower and the Administrative Agent that such Person
is entitled to an exemption from, or reduction of, U.S. withholding tax.
Thereafter and from time to time, each such Person shall (a) promptly submit to
the Administrative Agent such additional duly completed and signed copies of one
of such forms (or such successor forms as shall be adopted from time to time by
the relevant United States taxing authorities) as may then be available under
then current United States laws and regulations to avoid, or such evidence as is
satisfactory to Borrower and the Administrative Agent of any available exemption
from or reduction of, United States withholding taxes in respect of all payments
to be made to such Person by Borrower pursuant to this Agreement, (b) promptly
notify the Administrative Agent of any change in circumstances which would
modify or render invalid any claimed exemption or reduction, and (c) take such
steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Bank, and as may be reasonably necessary (including the
re-designation of its Lending Office) to avoid any requirement of applicable
Laws that Borrower make any deduction or withholding for taxes

 

43



--------------------------------------------------------------------------------

TABLE OF CONTENTS

from amounts payable to such Person. If such Person fails to deliver the above
forms or other documentation, then the Administrative Agent may withhold from
any interest payment to such Person an amount equivalent to the applicable
withholding tax imposed by Sections 1441 and 1442 of the Code, without
reduction, and, unless such failure shall result from a change in law making it
impossible for such Person to provide such forms or other documentation, the
Borrower shall not be required to pay any additional amounts as a result of such
withholding. If any Governmental Authority asserts that the Administrative Agent
did not properly withhold any tax or other amount from payments made in respect
of such Person, such Person shall indemnify the Administrative Agent therefor,
including all penalties and interest, any taxes imposed by any jurisdiction on
the amounts payable to the Administrative Agent under this Section, and costs
and expenses (including the reasonable fees and out-of-pocket expenses of any
legal counsel (including the allocated cost of inhouse counsel)) of the
Administrative Agent. The obligation of the Banks under this Section shall
survive the payment of all Obligations and the resignation or replacement of the
Administrative Agent.

 

SECTION 10.

MISCELLANEOUS

 

10.01 Cumulative Remedies; No Waiver. The rights, powers, and remedies of the
Administrative Agent or any Bank provided in any Loan Document are cumulative
and not exclusive of any right, power, or remedy provided by law or equity. No
failure or delay on the part of the Administrative Agent or any Bank in
exercising any right, power, or remedy may be, or may be deemed to be, a waiver
thereof; nor may any single or partial exercise of any right, power, or remedy
preclude any other or further exercise of any other right, power, or remedy. The
terms and conditions of Sections 4.01 and 4.02 are inserted for the sole benefit
of the Banks and may be waived by the Majority Banks in whole or in part with or
without terms or conditions in respect of any Loan, without prejudicing the
Bank’s rights to assert them in whole or in part in respect of any other Loans.

 

10.02 Amendments; Consents. No amendment, modification, supplement, termination,
or waiver of any provision of this Agreement, and no consent to any departure by
Borrower therefrom, may in any event be effective unless in writing signed by
the Administrative Agent with the written approval of the Majority Banks, and
then only in the specific instance and for the specific purpose given; and
without the approval in writing of all the Banks, no amendment, modification,
supplement, termination, waiver, or consent may be effective:

 

(a) to reduce the principal of, or the amount of principal, principal
prepayments, or the rate of interest payable on, any Obligation or increase the
amount of any Commitment (except as provided in Section 2.12) or decrease the
amount of any fee payable to any Bank;

 

(b) to postpone any date fixed for any payment of principal of, prepayment of
principal of, or any installment of interest on, any Obligation or any
installment of any fee or to extend the term of any Commitment (except as
provided in Section 2.11);

 

44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) to amend or modify the provisions of the definitions in Section 1.01 of
“Commitment” or “Majority Banks”, of Sections 2.11, 2.12, 10.02, 10.09, 10.11 or
of Section 8; or

 

(d) to amend or modify any provision of this Agreement that expressly requires
the consent or approval of all the Banks;

 

provided, further, that no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent in addition to the Majority Banks or all
the Banks, as the case may be, affect the rights or duties of the Administrative
Agent under this Agreement or any other Loan Document. Any amendment,
modification, supplement, termination, waiver or consent pursuant to this
Section 10.02 shall apply equally to and be binding upon, all of the Banks.

 

10.03 Costs, Expenses and Taxes. Borrower shall pay on demand the reasonable
costs and expenses of the Administrative Agent in connection with the
negotiation, preparation, execution and delivery, amendment, waiver, refinancing
and restructuring of, and reorganization (including a bankruptcy reorganization,
if such payment is approved by the bankruptcy court) affecting, the Loan
Documents and the reasonable expenses of the Administrative Agent and the Banks
in connection with the enforcement of the Loan Documents, and any matter related
thereto, including without limitation filing fees, recording fees, title
insurance fees, appraisal fees, search fees, and other out-of-pocket expenses
and the reasonable fees and out-of-pocket expenses of any legal counsel
(including the allocated cost of inhouse counsel), independent public
accountants, and other outside experts retained by the Administrative Agent or
the Banks. Borrower shall pay any and all documentary and other taxes (other
than income or gross receipts taxes generally applicable to banks) and all
costs, expenses, fees, and charges payable or determined to be payable in
connection with the filing or recording of this Agreement, any other Loan
Document, or any other instrument or writing to be delivered hereunder or
thereunder, or in connection with any transaction pursuant hereto or thereto,
and shall reimburse, hold harmless, and indemnify the Administrative Agent and
the Banks from and against any and all loss, liability, or legal or other
expense with respect to or resulting from any delay in paying or failure to pay
any tax, cost, expense, fee, or charge or that any of them may suffer or incur
by reason of the failure of Borrower to perform any of the Obligations. Any
amount payable to the Administrative Agent or the Banks under this Section 10.03
shall bear interest from the date of demand for payment at the rate then in
effect for Base Rate Loans.

 

10.04 Banks’ Relationship. Nothing contained in this Agreement or any other Loan
Document and no action taken by the Banks and Borrower pursuant hereto or
thereto may, or may be deemed to, make any Bank and Borrower a partnership, an
association, a joint venture, or other entity. The sole relationship between the
Banks and Borrower is that of lenders and borrower, respectively. Each Bank’s
obligation to make any Loan is several, and not joint or joint and several, and
is conditioned upon the performance by all other Banks of their obligations to
make Loans. A default by any Bank will not increase the Commitment of any other
Bank. Any Bank not in default may, if it desires, assume in such proportion as
the non-defaulting Banks may agree the obligations of any Bank in default, but
is not obligated to do so.

 

10.05 Survival of Representations and Warranties. All representations and
warranties of Borrower contained herein or in any other Loan Document
(including, for this

 

45



--------------------------------------------------------------------------------

TABLE OF CONTENTS

purpose, all representations and warranties contained in any certificate or
other writing required to be delivered by or on behalf of Borrower pursuant to
any Loan Document) will survive the execution and delivery of this Agreement,
and, in the absence of actual knowledge by the Banks of the untruth of any
representation or warranty, have been or will be relied upon by the Banks,
notwithstanding any investigation made by the Banks or on their behalf.

 

10.06 Notices.

 

(a) General. Unless otherwise expressly provided in the Loan Documents, all
notices, requests, demands, directions and other communications provided for
hereunder or under any other Loan Document shall be in writing (including by
facsimile transmission). All such written notices shall be mailed, faxed or
delivered to the applicable address, facsimile number or (subject to Section
10.21) electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(i) if to Borrower or the Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.06 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties; and

 

(ii) if to any other Bank, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to Borrower and the
Administrative Agent.

 

(b) Timing. All such notices and other communications shall be deemed to be
given or made upon the earlier to occur of (i) actual receipt by the relevant
party hereto and (ii) (A) if delivered by hand or by courier, when signed for by
or on behalf of the relevant party hereto; (B) if delivered by mail, four
Business Days after deposit in the United States mail, postage prepaid; (C) if
delivered by facsimile, when sent and receipt has been confirmed by telephone;
and (D) if delivered by electronic mail (subject to the provisions of Section
10.21(c)) when received; provided, however, that notices and other
communications to the Administrative Agent and the Banks pursuant to Section 2
shall not be effective until actually received by such Person. In no event shall
a voicemail message be effective as a notice, communication or confirmation
hereunder.

 

(c) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable law, have the same force and effect
as manually-signed originals and shall be binding on Borrower, the
Administrative Agent and the Banks. The Administrative Agent may also require
that any such documents and signatures be confirmed by a manually-signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile document or signature.

 

46



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) Reliance by the Administrative Agent and Banks. The Administrative Agent and
the Banks shall be entitled to rely and act upon any notices purportedly given
by or on behalf of Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. All telephonic notices to and
other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

10.07 Execution in Counterparts. This Agreement and any other Loan Document may
be executed in any number of counterparts and any party hereto or thereto may
execute any counterpart, each of which when executed and delivered will be
deemed to be an original and all of which counterparts of this Agreement or any
other Loan Document, as the case may be, taken together will be deemed to be but
one and the same instrument. The execution of this Agreement or any other Loan
Document by any party hereto or thereto will not become effective until
counterparts hereof or thereof, as the case may be, have been executed by all
the parties hereto or thereto.

 

10.08 Successors and Assigns.

 

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Bank (and any attempted assignment or transfer by Borrower without such consent
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b) Any Bank may at any time assign, with, so long as no Event of Default has
occurred and is continuing, the consent of Borrower (which consent may be given
or withheld in Borrower’s sole discretion) to one or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment and the Loans at the time owing to it); provided
that (i) except in the case of an assignment of the entire remaining amount of
the assigning Bank’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Bank or an Affiliate of a Bank or an Approved Fund
with respect to a Bank, the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) subject to each such assignment,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $5,000,000, or that is in an integral multiple of $1,000,000 in excess
thereof, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, Borrower otherwise consents (each such
consent to be within the discretion of the consenting party), (ii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Bank’s rights and obligations under this Agreement with respect to the
Loans or the Commitment assigned, (iii) the parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500 (which fee shall not be
payable by the Borrower) and (iv) no consent of Borrower shall be required if
the proposed assignment is to another Bank, an

 

47



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Affiliate of a Bank or an Approved Fund with respect to a Bank unless as a
result of such assignment, the Borrower would incur an additional cost pursuant
to Section 3.06, but the assigning Bank shall give the Administrative Agent and
Borrower written notice thereof. Subject to acceptance and recording thereof by
the Administrative Agent pursuant to subsection (c) of this Section, from and
after the effective date specified in each Assignment and Assumption, the
Eligible Assignee thereunder shall be a party to this Agreement and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Bank under this Agreement, and the assigning Bank
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Bank’s rights
and obligations under this Agreement, such Bank shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 3.01, 3.03 and
3.09 with respect to facts and circumstances occurring prior to the effective
date of such assignment). Any assignment or transfer by a Bank of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Bank of a
participation in such rights and obligations in accordance with subsection (d)
of this Section.

 

(c) The Administrative Agent, acting solely for this purpose as an agent of
Borrower, shall maintain at the Administrative Agent’s Payment Office a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Banks, and the Commitments of, and
principal amounts of the Loans owing to, each Bank pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and Borrower, the Administrative Agent and the Banks may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Bank hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by Borrower and any
Bank, at any reasonable time and from time to time upon reasonable prior notice.

 

(d) Any Bank may at any time, without the consent of, but with notice to,
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or Borrower or any of Borrower’s Affiliates or
Subsidiaries (each, a “Participant”)) in all or a portion of such Bank’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans owing to it); provided that (i) such Bank’s
obligations under this Agreement shall remain unchanged, (ii) such Bank shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) Borrower, the Administrative Agent and the other
Banks shall continue to deal solely and directly with such Bank in connection
with such Bank’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Bank sells such a participation shall provide
that such Bank shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such Bank
will not, without the consent of the Participant, agree to any amendment, waiver
or other modification that would (x) postpone any date upon which any payment of
money is to be paid to such Participant or (y) reduce the principal, interest,
fees or other amounts payable to such Participant. Subject to subsection (e) of
this Section, Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.03 and 3.09 to the same extent as if it were a Bank
and had acquired its interest by assignment pursuant to

 

48



--------------------------------------------------------------------------------

TABLE OF CONTENTS

subsection (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of, and be subject to, Section 10.09 as
though it were a Bank.

 

(e) A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.03 or 3.09 than the applicable Bank would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with Borrower’s prior
written consent. A Participant that would be a “foreign corporation, partnership
or trust” as contemplated by Section 9.09 (a “Foreign Bank”) if it were a Bank
shall not be entitled to the benefits of Section 3.01 unless Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of Borrower, to comply with Section 9.09 as though it
were a Bank.

 

(f) Any Bank may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Bank,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Bank from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Bank as a party hereto.

 

(g) As used herein, the following terms have the following meanings:

 

“Eligible Assignee” means, (a) a Bank; (b) an Affiliate of a Bank; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, and (ii) unless (A) such Person is taking
delivery of an assignment in connection with physical settlement of a credit
derivative transaction or (B) an Event of Default has occurred and is
continuing, Borrower (each such consent to be within the discretion of the
consenting party); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include Borrower or any of Borrower’s Affiliates or
Subsidiaries

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Bank,
(b) an Affiliate of a Bank or (c) an entity or an Affiliate of an entity that
administers or manages a Bank.

 

10.09 Right of Setoff; Sharing of Excess Payments.

 

(a) Borrower acknowledges that each Bank and each of its Affiliates have a
contractual right of setoff of amounts credited to any deposit account
maintained by Borrower with that Bank or its Affiliates against the Obligations
owed to that Bank or its Affiliates. Upon the occurrence of an Event of Default
which is then continuing, Borrower consents to the exercise by each Bank and its
Affiliates of its right of setoff, as aforesaid, in accordance with applicable
Laws.

 

(b) Each Bank severally agrees that if that Bank or any of its Affiliates shall,
through the exercise of a right of setoff, banker’s lien or counterclaim against
Borrower or by virtue of a

 

49



--------------------------------------------------------------------------------

TABLE OF CONTENTS

voluntary or involuntary payment received or applied, receive payment or
reduction of a proportion of the aggregate amount of principal and interest then
due hereunder, or amounts due to that Bank or its Affiliates in respect of fees
hereunder (collectively, the “Aggregate Amounts Due” to such Bank and such
Affiliates), which is greater than the proportion received by any other Bank in
respect to the Aggregate Amounts Due to such other Bank, then the Bank and its
Affiliates receiving such greater proportionate payment shall purchase
participations (which it shall be deemed to have purchased from each seller
simultaneously upon the receipt by such seller of its portion of such payment)
in the Aggregate Amounts Due to the other Banks so that all such recoveries of
Aggregate Amounts Due shall be shared by the Banks in proportion to the
Aggregate Amounts Due them. If all or a portion of any such excess payment is
thereafter recovered from any Bank which received the same, the purchase
provided for herein shall be rescinded to the extent of such recovery, without
interest.

 

10.10 Indemnification by Borrower. Whether or not the transactions contemplated
hereby are consummated, Borrower agrees to indemnify, save and hold harmless
each Agent-Related Person, each Bank and their respective Affiliates, directors,
officers, employees, counsel, agents and attorneys-in-fact (collectively the
“Indemnitees”) from and against: (a) any and all claims, demands, actions or
causes of action that are asserted against any Indemnitee by any Person (other
than the Administrative Agent, the Syndication Agent or any Bank) relating
directly or indirectly to a claim, demand, action or cause of action that such
Person asserts or may assert against Borrower, any Affiliate of Borrower or any
of their respective officers or directors which arises out of or in connection
with the Loan Documents, the use of Loan proceeds or the transactions
contemplated thereby; (b) any and all claims, demands, actions or causes of
action that may at any time (including at any time following repayment of the
Obligations and the resignation or removal of the Administrative Agent or the
replacement of any Bank) be asserted or imposed against any Indemnitee, arising
out of or relating to, the Loan Documents, any predecessor loan documents, the
Commitments, the use or contemplated use of the proceeds of any Loan, or the
relationship of Borrower, the Administrative Agent, the Syndication Agent and
the Banks under this Agreement or any other Loan Document; (c) any
administrative or investigative proceeding by any Governmental Agency arising
out of or related to a claim, demand, action or cause of action described in
subsection (a) or (b) above; and (d) any and all liabilities (including
liabilities under indemnities), losses, costs or expenses (including, without
limitation, attorney’s fees and disbursements and the allocated cost of inhouse
counsel) that any Indemnitee suffers or incurs as a result of the assertion of
any foregoing claim, demand, action, cause of action or proceeding, or as a
result of the preparation of any defense in connection with any foregoing claim,
demand, action, cause of action or proceeding, and whether or not an Indemnitee
is a party to such claim, demand, action, cause of action or proceeding (all the
foregoing, collectively, the “Indemnified Liabilities”); provided that no
Indemnitee shall be entitled to indemnification for any claim caused by its own
negligence or willful misconduct or for any loss asserted against it by another
Indemnitee. The agreements in this Section shall survive the termination of the
Commitments and repayment of all the other Obligations.

 

10.11 Nonliability of Banks. Neither the Administrative Agent nor any Bank
undertakes or assumes any responsibility or duty to Borrower to review, inspect,
supervise, pass judgment upon, or inform Borrower of any matter in connection
with any phase of Borrower’s business, operations, or condition, financial or
otherwise. Borrower shall rely entirely upon its

 

50



--------------------------------------------------------------------------------

TABLE OF CONTENTS

own judgment with respect to such matters, and any review, inspection,
supervision, exercise of judgment, or information supplied to Borrower by the
Administrative Agent or any Bank in connection with any such matter is for the
protection of the Administrative Agent and the Banks, and neither Borrower nor
any third party is entitled to rely thereon.

 

10.12 Confidentiality. Each Bank agrees to hold any confidential information
which it may receive from Borrower pursuant to this Agreement in confidence,
except for disclosure (a) to its Affiliates, legal counsel, accountants, and
other professional advisors to the Bank provided that such advisors and
Affiliates are obliged to hold such information in confidence, (b) regulatory
officials having jurisdiction over the Bank or its Affiliates, (c) as required
by law or legal process or in connection with any legal proceeding to which the
Bank is a party provided that Borrower is notified prior to or concurrently with
any such disclosure, and (d) to the Administrative Agent or another Bank. This
Agreement, and other confidential information as approved by Borrower at the
time, may be disclosed, subject to an agreement containing provisions
substantially the same as those of this Section 10.12, to any Participants,
Eligible Assignees, potential Participants or potential Eligible Assignees.

 

10.13 Investment Intent. Each Bank is making the Loans provided for herein for
its own account and not with a view to the distribution thereof, subject,
nevertheless, to any requirement that its property shall at all times be within
its control, and subject further to the Bank’s right (reserved hereby) to sell
participations in the Loans pursuant to this Agreement.

 

10.14 Further Assurances. Borrower shall, at its expense and without expense to
the Administrative Agent or any Bank, do, execute, and deliver such further acts
and documents as the Administrative Agent from time to time reasonably requires
for the assuring and confirming unto them the rights hereby created or intended
now or hereafter so to be, or for carrying out the intention or facilitating the
performance of the terms of any Loan Document.

 

10.15 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and supersedes all prior agreements, written or oral, on the
subject matter hereof; provided, however, that the foregoing is subject to
Section 5.18.

 

10.16 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial. The Loan
Documents shall be governed by, and construed and enforced in accordance with,
the laws of California. The Loan Documents were drafted with the joint
participation of Borrower and the Banks and shall be construed neither against
nor in favor of either, but rather in accordance with the fair meaning thereof.
All judicial proceedings brought against Borrower with respect to this Agreement
may be brought in any state or federal court of competent jurisdiction in the
State of California, and by execution and delivery of this Agreement, Borrower
accepts for itself and in connection with its properties, generally and
unconditionally, the nonexclusive jurisdiction of the aforesaid courts, and
irrevocably agrees to be bound by any judgment rendered thereby in connection
with this Agreement. Borrower irrevocably waives any right it may have to assert
the doctrine of forum non conveniens or to object to venue to the extent any
proceeding is brought in accordance with this Section. EACH OF THE PARTIES TO
THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY

 

51



--------------------------------------------------------------------------------

TABLE OF CONTENTS

DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR
THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED.

 

10.17 Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.

 

10.18 Headings. Article and section headings in this Agreement and the other
Loan Documents are included for convenience of reference only and are not part
of this Agreement or the other Loan Documents for any other purpose.

 

10.19 Time of the Essence. Time is of the essence of the Loan Documents.

 

10.20 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of Borrower in
respect of any such sum due from them to the Administrative Agent or the Banks
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent of any sum adjudged to be so due
in the Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from Borrower in the Agreement
Currency, Borrower agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to Borrower (or to any other Person who may be entitled thereto under
applicable law).

 

10.21 Website Communications.

 

(a) Borrower hereby agrees that it will provide to the Administrative Agent all
information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant to the Loan Documents, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a conversion of an
existing, borrowing or other extension of credit (including any election of an
interest rate or interest period relating thereto), (ii) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (iii) provides notice of any default or event of default under
this Agreement or (iv) is required to be delivered to satisfy any condition

 

52



--------------------------------------------------------------------------------

TABLE OF CONTENTS

precedent to the effectiveness of this Agreement and/or any borrowing or other
extension of credit thereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to oploanswebadmin@citigroup.com. In addition, Borrower
agrees to continue to provide the Communications to the Administrative Agent in
the manner specified in the Loan Documents but only to the extent requested by
the Administrative Agent.

 

(b) Borrower further agrees that the Administrative Agent may make the
Communications available to the Banks by posting the Communications on
Intralinks or a substantially similar electronic transmission systems (the
“Platform”).

 

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO BORROWER, ANY BANK OR ANY
OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT LIMITATION,
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF BORROWER’S OR
THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET,
EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

(c) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Bank agrees that notice to it (as provided
in the next sentence) specifying that the Communications have been posted to the
Platform shall constitute effective delivery of the Communications to such Bank
for purposes of the Loan Documents. Each Bank agrees to notify the
Administrative Agent in writing (including by electronic communication) from
time to time of such Bank’s e-mail address to which the foregoing notice may be
sent by electronic transmission and (ii) that the foregoing notice may be sent
to such e-mail address.

 

53



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Nothing herein shall prejudice the right of the Administrative Agent or any Bank
to give any notice or other communication pursuant to any Loan Document in any
other manner specified in such Loan Document.

 

54



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

AVERY DENNISON CORPORATION

By

 

 

--------------------------------------------------------------------------------

   

Senior Vice President, Finance

and Chief Financial Officer

By

 

 

--------------------------------------------------------------------------------

   

Vice President and Treasurer

 

S-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CITICORP USA, INC., as Administrative Agent

and as a Bank

By

 

 

--------------------------------------------------------------------------------

Name

 

 

--------------------------------------------------------------------------------

Title

 

 

--------------------------------------------------------------------------------

 

S-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

BANK OF AMERICA, N.A., as Syndication

Agent and as a Bank

By

 

 

--------------------------------------------------------------------------------

Name

 

 

--------------------------------------------------------------------------------

Title

 

 

--------------------------------------------------------------------------------

 

S-3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

BARCLAYS BANK PLC, as a Bank

By

 

 

--------------------------------------------------------------------------------

Name

 

 

--------------------------------------------------------------------------------

Title

 

 

--------------------------------------------------------------------------------

 

S-4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

WACHOVIA BANK, N.A., as a Bank

By

 

 

--------------------------------------------------------------------------------

Name

 

 

--------------------------------------------------------------------------------

Title

 

 

--------------------------------------------------------------------------------

 

S-5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

JPMORGAN CHASE BANK, as a Bank

By

 

 

--------------------------------------------------------------------------------

Name

 

 

--------------------------------------------------------------------------------

Title

 

 

--------------------------------------------------------------------------------

 

S-6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

MELLON BANK, N.A., as a Bank

By

 

 

--------------------------------------------------------------------------------

Name

 

 

--------------------------------------------------------------------------------

Title

 

 

--------------------------------------------------------------------------------

 

S-7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

KBC BANK, N.V., as a Bank

By

 

 

--------------------------------------------------------------------------------

Name

 

 

--------------------------------------------------------------------------------

Title

 

 

--------------------------------------------------------------------------------

 

S-8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

STANDARD CHARTERED BANK, as a Bank

By

 

 

--------------------------------------------------------------------------------

Name

 

 

--------------------------------------------------------------------------------

Title

 

 

--------------------------------------------------------------------------------

 

S-9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

WILLIAM STREET COMMITMENT

CORPORATION, as a Bank

By

 

 

--------------------------------------------------------------------------------

Name

 

 

--------------------------------------------------------------------------------

Title

 

 

--------------------------------------------------------------------------------

 

S-10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

WELLS FARGO BANK, N.A., as a Bank

By

 

 

--------------------------------------------------------------------------------

Name

 

 

--------------------------------------------------------------------------------

Title

 

 

--------------------------------------------------------------------------------

 

S-11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 1.01

 

MANDATORY COST RATE

 

1. The Mandatory Cost Rate is an addition to the interest rate to compensate
Banks for the cost of compliance with (a) the requirements of the Bank of
England and/or the Financial Services Authority of the United Kingdom (the
“Financial Services Authority”) (or, in either case, any other authority which
replaces all or any of its functions) or (b) the requirements of the European
Central Bank.

 

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Bank, in accordance with the paragraphs set out
below. The Mandatory Cost Rate will be calculated by the Administrative Agent as
a weighted average of the Banks’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Bank in the relevant Loan) and will be
expressed as a percentage rate per annum.

 

3. The Additional Cost Rate for any Bank lending from an office in a
Participating Member State will be the percentage notified by that Bank to the
Administrative Agent. This percentage will be certified by that Bank in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Bank’s participation in all Loans made
from that office) of complying with the minimum reserve requirements of the
European Central Bank in respect of loans made from that office.

 

4. The Additional Cost Rate for any Bank lending from an office in the United
Kingdom will be calculated by the Administrative Agent as follows:

 

  a. in relation to a sterling Loan:

 

AB + C(B — D) + E x 0.01

   per cent, per annum

100—(A+C)

  

 

  b. in relation to a Loan in any currency other than sterling:

 

E x 0.01

   per cent, per annum

300

  

 

Where:

 

A is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Bank is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

 

B is the Eurocurrency Base Rate applicable to such Loan.

 

Schedule 1.01-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

C is the percentage (if any) of Eligible Liabilities which that Bank is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

 

D is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

E is designed to compensate Banks for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Sterling Reference Banks to the
Administrative Agent pursuant to paragraph 7 below and expressed in pounds per
£1,000,000.

 

5. For the purposes of this Schedule:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

  (b) “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

 

  (c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

 

  (d) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

 

7. If requested by the Administrative Agent, each Sterling Reference Bank shall,
as soon as practicable after publication by the Financial Services Authority,
supply to the Administrative Agent, the rate of charge payable by that Sterling
Reference Bank to the Financial Services Authority pursuant to the Fees Rules in
respect of the relevant financial year of the Financial Services Authority
(calculated for this purpose by that Sterling Reference Bank as being the
average of the Fee Tariffs applicable to that Sterling Reference Bank for that
financial year) and expressed in pounds per £1,000,000 of the Tariff Base of
that Sterling Reference Bank.

 

8. Each Bank shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Bank shall supply the following information on or prior
to the date on which it becomes a Bank:

 

  (a) the jurisdiction of its funding office; and

 

Schedule 1.01-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (b) any other information that the Administrative Agent may reasonably require
for such purpose.

 

Each Bank shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

 

9. The percentages of each Bank for the purpose of A and C above and the rates
of charge of each Sterling Reference Bank for the purpose of E above shall be
determined by the Administrative Agent based upon the information supplied to it
pursuant to paragraphs 7 and 8 above and on the assumption that, unless a Bank
notifies the Administrative Agent to the contrary, each Bank’s obligations in
relation to cash ratio deposits and Special Deposits are the same as those of a
typical bank from its jurisdiction of incorporation with a funding office in the
same jurisdiction as its funding office.

 

10. The Administrative Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Bank and shall be entitled to assume that the information provided by any
Bank or Sterling Reference Bank pursuant to paragraphs 3, 7 and 8 above is true
and correct in all respects.

 

11. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost Rate to the Banks on the basis of the Additional
Cost Rate for each Bank based on the information provided by each Bank and each
Sterling Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 

12. Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost Rate, an Additional Cost Rate or any
amount payable to a Bank shall, in the absence of manifest error, be conclusive
and binding on all parties.

 

13. The Administrative Agent may from time to time, after consultation with the
Borrower and the Banks, determine and notify to all parties any amendments which
are required to be made to this Schedule in order to comply with any change in
law, regulation or any requirements from time to time imposed by the Bank of
England, the Financial Services Authority or the European Central Bank (or, in
any case, any other authority which replaces all or any of its functions) and
any such determination shall, in the absence of manifest error, be conclusive
and binding on all parties.

 

Schedule 1.01-3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 2.01

 

COMMITMENTS AND PRO RATA SHARES

 

Bank

--------------------------------------------------------------------------------

  Commitment


--------------------------------------------------------------------------------

  Pro Rata
Share


--------------------------------------------------------------------------------

Citicorp USA, Inc.

  $ 77,500,000   14.76%

Bank of America, N.A.

  $ 77,500,000   14.76%

Barclays Bank PLC

  $ 65,000,000   12.38%

Wachovia Bank, N.A.

  $ 65,000,000   12.38%

JPMorgan Chase Bank

  $ 45,000,000   8.57%

Mellon Bank, N.A.

  $ 45,000,000   8.57%

KBC Bank, N.V.

  $ 45,000,000   8.57%

Standard Chartered Bank

  $ 35,000,000   6.67%

William Street Commitment Corporation

  $ 35,000,000   6.67%

Wells Fargo Bank, N.A.

  $ 35,000,000   6.67%

Total

  $ 525,000,000   100%

 

Schedule 2.01-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 5.04

 

SUBSIDIARIES

 

Name of Current Subsidiary


--------------------------------------------------------------------------------

 

Jurisdiction in

Which Organized

--------------------------------------------------------------------------------

1.   A.V. CHEMIE GMBH   SWITZERLAND 2.   ADC PHILIPPINES, INC.   PHILIPPINES 3.
  ADESPAN S.R.L.   ITALY 4.   ADESPAN U.K. LIMITED   UNITED KINGDOM 5.   AEAC,
INC.   U.S.A. 6.   AUSTRACOTE PTY LTD.   AUSTRALIA 7.   AVERY (CHINA) COMPANY
LIMITED   CHINA 8.   AVERY AUTOMOTIVE LIMITED   UNITED KINGDOM 9.   AVERY CORP.
  U.S.A. 10.   AVERY de MEXICO S.A. de C.V.   MEXICO 11.   AVERY DENNISON (FIJI)
LIMITED   FIJI 12.   AVERY DENNISON (GUANGZHOU) CO. LTD.   CHINA 13.   AVERY
DENNISON (GUANGZHOU) CONVERTED PRODUCTS LIMITED   CHINA 14.   AVERY DENNISON
(HONG KONG) LIMITED   HONG KONG 15.   AVERY DENNISON (INDIA) PRIVATE LIMITED  
INDIA 16.   AVERY DENNISON (IRELAND) LIMITED   IRELAND 17.   AVERY DENNISON
(KUNSHAN) LIMITED   CHINA 18.   AVERY DENNISON (MALAYSIA) SDN. BHD.   MALAYSIA
19.   AVERY DENNISON (SHANGHAI) INTERNATIONAL TRADING LIMITED   CHINA 20.  
AVERY DENNISON (THAILAND) LTD.   THAILAND 21.   AVERY DENNISON (VIETNAM) LIMITED
  VIETNAM 22.   AVERY DENNISON ACQUISITION GmbH   GERMANY 23.   AVERY DENNISON
AUSTRALIA GROUP HOLDINGS PTY LIMITED   AUSTRALIA 24.   AVERY DENNISON BELGIE
BVBA   BELGIUM 25   AVERY DENNISON BV   NETHERLANDS 26.   AVERY DENNISON C.A.  
VENEZUELA 27.   AVERY DENNISON CANADA INC.   CANADA 28.   AVERY DENNISON CHILE
S.A.   CHILE 29.   AVERY DENNISON COLOMBIA S. A.   COLOMBIA 30.   AVERY DENNISON
CONVERTED PRODUCTS de MEXICO, S.A. de C.V.   MEXICO 31.   AVERY DENNISON
CONVERTED PRODUCTS EL SALVADOR S. A. de C.V.   EL SALVADOR 32.   AVERY DENNISON
COORDINATION CENTER BVBA   BELGIUM 33.   AVERY DENNISON DEUTSCHLAND GmbH  
GERMANY 34.   AVERY DENNISON do BRASIL LTDA.   BRAZIL 35.   AVERY DENNISON DOVER
S.A.   ARGENTINA 36.   AVERY DENNISON ETIKET TICARET LIMITED SIRKETI   TURKEY
37.   AVERY DENNISON EUROPE HOLDING (DEUTSCHLAND) GmbH & Co KG   GERMANY 38.  
AVERY DENNISON FINANCE FRANCE S. A. S.   FRANCE 39.   AVERY DENNISON FINANCE
GERMANY GmbH   GERMANY 40.   AVERY DENNISON FINANCE LUXEMBOURG S. A. R. L.  
LUXEMBOURG 41.   AVERY DENNISON FRANCE S.A.S.   FRANCE 42.   AVERY DENNISON G
HOLDINGS I COMPANY   U.S.A. 43.   AVERY DENNISON G HOLDINGS III COMPANY   U.S.A.
44.   AVERY DENNISON G INVESTMENTS I LIMITED   GIBRALTAR 45.   AVERY DENNISON G
INVESTMENTS II LIMITED   GIBRALTAR

 

Schedule 5.04-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

46.  

AVERY DENNISON G INVESTMENTS III LIMITED

   GIBRALTAR 47.  

AVERY DENNISON G INVESTMENTS IV LIMITED

   GIBRALTAR 48.  

AVERY DENNISON G INVESTMENTS V LIMITED

   GIBRALTAR 49.  

AVERY DENNISON GROUP DANMARK ApS

   DENMARK 50.  

AVERY DENNISON HEALTH MANAGEMENT CORPORATION

   U.S.A. 51.  

AVERY DENNISON HOLDING & FINANCE THE NETHERLANDS BV

   NETHERLANDS 52.  

AVERY DENNISON HOLDING AG

   SWITZERLAND 53.  

AVERY DENNISON HOLDING GmbH

   GERMANY 54.  

AVERY DENNISON HOLDING LUXEMBOURG S. A. R. L.

   LUXEMBOURG 55.  

AVERY DENNISON HOLDINGS LIMITED

   AUSTRALIA 56.  

AVERY DENNISON HONG KONG BV

   NETHERLANDS 57.  

AVERY DENNISON HUNGARY LIMITED

   HUNGARY 58.  

AVERY DENNISON IBERICA, S.A.

   SPAIN 59.  

AVERY DENNISON INVESTMENTS LUXEMBOURG S.a.r.l.

   LUXEMBOURG 60.  

AVERY DENNISON INVESTMENTS THE NETHERLANDS BV

   NETHERLANDS 61.  

AVERY DENNISON INVESTMENTS VI LIMITED

   GIBRALTAR 62.  

AVERY DENNISON ITALIA S.R.L.

   ITALY 63.  

AVERY DENNISON KOREA LIMITED

   KOREA 64.  

AVERY DENNISON LUXEMBOURG S.A.R.L.

   LUXEMBOURG 65.  

AVERY DENNISON MANAGEMENT GmbH

   GERMANY 66.  

AVERY DENNISON MATERIALS FRANCE S.A.R.L.

   FRANCE 67.  

AVERY DENNISON MATERIALS GmbH

   GERMANY 68.  

AVERY DENNISON MATERIALS IRELAND LIMITED

   IRELAND 69.  

AVERY DENNISON MATERIALS NEDERLAND BV

   NETHERLANDS 70.  

AVERY DENNISON MATERIALS PTY LIMITED

   AUSTRALIA 71.  

AVERY DENNISON MATERIALS SDN BHD

   MALAYSIA 72.  

AVERY DENNISON MATERIALS U.K. LIMITED

   UNITED KINGDOM 73.  

AVERY DENNISON NETHERLANDS INVESTMENT II B. V.

   NETHERLANDS 74.  

AVERY DENNISON NETHERLANDS INVESTMENT III B.V.

   NETHERLANDS 75.  

AVERY DENNISON NETHERLANDS INVESTMENT VI BV

   NETHERLANDS 76.  

AVERY DENNISON NORDIC ApS

   DENMARK 77.  

AVERY DENNISON NORGE A/S

   NORWAY 78.  

AVERY DENNISON OFFICE ACCESSORIES U.K. LIMITED

   UNITED KINGDOM 79.  

AVERY DENNISON OFFICE PRODUCTS (NZ) LIMITED

   NEW ZEALAND 80.  

AVERY DENNISON OFFICE PRODUCTS (PTY.) LTD.

   SOUTH AFRICA 81.  

AVERY DENNISON OFFICE PRODUCTS COMPANY

   U.S.A. 82.  

AVERY DENNISON OFFICE PRODUCTS de MEXICO, S.A. de C.V.

   MEXICO 83.  

AVERY DENNISON OFFICE PRODUCTS EUROPE GmbH

   SWITZERLAND 84.  

AVERY DENNISON OFFICE PRODUCTS FRANCE S. A. S.

   FRANCE 85.  

AVERY DENNISON OFFICE PRODUCTS ITALIA S.r.l.

   ITALY 86.  

AVERY DENNISON OFFICE PRODUCTS MANUFACTURING &
TRADING LIMITED LIABILITY COMPANY (AVERY DENNISON LTD.)

   HUNGARY 87.  

AVERY DENNISON OFFICE PRODUCTS MANUFACTURING U.K. LTD.

   UNITED KINGDOM 88.  

AVERY DENNISON OFFICE PRODUCTS PTY LIMITED

   AUSTRALIA 89.  

AVERY DENNISON OFFICE PRODUCTS U.K. LTD.

   UNITED KINGDOM 90.  

AVERY DENNISON OSTERREICH GMB

   Austria 91.  

AVERY DENNISON OVERSEAS CORPORATION

   U.S.A. 92.  

AVERY DENNISON PENSION TRUSTEE LIMITED

   UNITED KINGDOM 93.  

AVERY DENNISON PERU S. R. L.

   PERU 94.  

AVERY DENNISON POLSKA SP. Z O.O.

   POLAND 95.  

AVERY DENNISON PRAHA SPOL. R. O.

   CZECH REPUBLIC 96.  

AVERY DENNISON RETAIL INFORMATION SERVICES DOMINICAN REPUBLIC, S. A.

   DOMINICAN REPUBLIC 97.  

AVERY DENNISON RETAIL INFORMATION SERVICES GUATEMALA, S.A.

   GUATEMALA

 

Schedule 5.04-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

98.   AVERY DENNISON RVL EUROPE GmbH   GERMANY 99.   AVERY DENNISON SCANDINAVIA
ApS   DENMARK 100.   AVERY DENNISON SCHWEIZ AG   SWITZERLAND 101.   AVERY
DENNISON SECURITY PRINTING EUROPE ApS   DENMARK 102.   AVERY DENNISON SHARED
SERVICES, INC.   U.S.A. 103.   AVERY DENNISON SINGAPORE (PTE) LTD   SINGAPORE
104.   AVERY DENNISON SOUTH AFRICA (PROPRIETARY) LIMITED   SOUTH AFRICA 105.  
AVERY DENNISON SUOMI OY   FINLAND 106.   AVERY DENNISON SVERIGE AB   SWEDEN 107.
  AVERY DENNISON SYSTEMES d’ETIQUETAGE FRANCE S.A.S.   FRANCE 108.   AVERY
DENNISON U.K. LIMITED   UNITED KINGDOM 109.   AVERY DENNISON
VERMONGENSVERWALTUNGS GmbH & Co K.G.   GERMANY 110.   AVERY DENNISON VERWALTUNGS
GmbH   GERMANY 111.   AVERY DENNISON ZWECKFORM AUSTRIA GmbH   AUSTRIA 112.  
AVERY DENNISON ZWECKFORM OFFICE PRODUCTS EUROPE GmbH   GERMANY 113.   AVERY
DENNISON ZWECKFORM OFFICE PRODUCTS MANUFACTURING GmbH   GERMANY 114.   AVERY
DENNISON ZWECKFORM UNTERSTUTZUNGSKASSE GmbH   GERMANY 115.   AVERY DENNISON,
S.A. de C.V.   MEXICO 116.   AVERY DENNISON-MAXELL K. K.   JAPAN 117.   AVERY
ETIKETTSYSTEM SVENSKA AB   SWEDEN 118.   AVERY GRAPHIC SYSTEMS, INC.   U.S.A.
119.   AVERY GUIDEX LIMITED   UNITED KINGDOM 120.   AVERY HOLDING BV  
NETHERLANDS 121.   AVERY HOLDING LIMITED   UNITED KINGDOM 122.   AVERY HOLDING
S.A.S.   FRANCE 123.   AVERY MASCHINEN GmbH   GERMANY 124.   AVERY PACIFIC LLC  
U.S.A. 125.   AVERY PROPERTIES PTY. LIMITED   AUSTRALIA 126.   AVERY RESEARCH
CENTER, INC.   U.S.A. 127.   AVERY, INC.   U.S.A. 128.   CELT SNC   FRANCE 129.
  DENNISON COMERCIO, IMPORTACAS E EXPORTACAO LTDA.   BRAZIL 130.   DENNISON
DEVELOPMENT ASSOCIATES   U.S.A. 131.   DENNISON INTERNATIONAL COMPANY   U.S.A.
132.   DENNISON INTERNATIONAL HOLDING BV   NETHERLANDS 133.   DENNISON IRELAND
LIMITED   IRELAND 134.   DENNISON MANUFACTURING COMPANY   U.S.A. 135.   DENNISON
OFFICE PRODUCTS LIMITED   IRELAND 136.   DMC DEVELOPMENT CORPORATION   U.S.A.
137.   ETIKETTRYKKERIET A/S   DENMARK 138.   FASSON CANADA INC.   CANADA 139.  
FASSON PORTUGAL PRODUTOS AUTO-ADESIVOS LDA.   PORTUGAL 140.   JAC (U.K.) LIMITED
  UNITED KINGDOM 141.   JAC ASIA PACIFIC PTY LTD.   AUSTRALIA 142.   JAC
ASIA/PACIFIC SDN BHD   MALAYSIA 143.   JAC AUSTRALIA PTY LTD.   AUSTRALIA 144.  
JAC CARIBE C.S.Z.   DOMINICAN REPUBLIC 145.   JAC DO BRASIL LTDA.   BRAZIL 146.
  JAC FRANCE SARL ET CIE SNC   FRANCE 147.   JAC ITALIA SRL   ITALY 148.   JAC
NEW ZEALAND LIMITED   NEW ZEALAND 149.   JAC SKANDINAVIA A/S   DENMARK 150.  
JAC THAI KK   THAILAND 151.   JAC USA, INC.   U.S.A.

 

Schedule 5.04-3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

152.   JACFRANCE S.A.R.L.   FRANCE 153.   JACKSTADT FRANCE S.N.C.   FRANCE 154.
  JACKSTADT FRANCE SARL   FRANCE 155.   JACKSTADT GMBH   GERMANY 156.  
JACKSTADT POLSKA SP. ZO.O   POLAND 157.   JACKSTADT SKANDINAVISKA AB   SWEDEN
158.   JACKSTADT SOUTH AFRICA (PTY) LTD.   SOUTH AFRICA 159.   JACKSTADT TRADE
LTD.   HUNGARY 160.   JACKSTADT VERMOGENSVERWALTUNGS Gmb   GERMANY 161.   KNAUP
ELEKTRO GMBH I.L.   GERMANY 162.   L& E AMERICAS, S. A. de C.V.   MEXICO 163.  
L&E AMERICAS SERVICIOS, S. A. de C.V.   MEXICO 164.   L&E PACKAGING FAR EAST
LIMITED   HONG KONG 165.   MODERN MARK INTERNATIONAL LIMITED   HONG KONG 166.  
MONARCH INDUSTRIES, INC.   U.S.A. 167.   PT ARVILINDO SENTOSA   INDONESIA 168.  
PT AVERY DENNISON INDONESIA   INDONESIA 169.   PT ROBERT VINCENT LYLE PACKAGING
INDONESIA   INDONESIA 170.   PT UNIVERSAL GLOBALINDO   INDONESIA 171.   RETAIL
PRODUCTS LIMITED   IRELAND 172.   RVL AMERICAS, S de R.L. de C.V.   MEXICO 173.
  RVL CENTRAL AMERICA, S. A.   GUATEMALA 174.   RVL PACKAGING FAR EAST LIMITED  
HONG KONG 175.   RVL PACKAGING INDIA PRIVATE LIMITED   INDIA 176.   RVL
PACKAGING KOREA CO. LTD.   KOREA 177.   RVL PACKAGING MIDDLE EAST F.Z.C.   DUBAI
178.   RVL PACKAGING SINGAPORE PTE LTD.   SINGAPORE 179.   RVL PACKAGING TAIWAN
LTD.   TAIWAN 180.   RVL PACKAGING, INC.   U.S.A. 181.   RVL PHILIPPINES, INC.  
PHILIPPINES 182.   RVL PRINTED LABEL FAR EAST LIMITED   HONG KONG 183.   RVL
PRINTED LABELS, LLC   USA 184.   RVL SERVICE, S. DE R. L. de C. V.   MEXICO 185.
  RVL TEXTILE CORPORATION TURKEY   TURKEY 186.   SECURITY PRINTING DIVISION,
INC.   U.S.A. 187.   SPARTAN INTERNATIONAL, INC.   U.S.A. 188.   SPARTAN
PLASTICS CANADA, LTD   CANADA 189.   STEINBEIS OFFICE PRODUCTS BETEILIGUNGS GmbH
  GERMANY 190.   STIMSONITE AUSTRALIA PTY LIMITED   AUSTRALIA 191.   STIMSONITE
CORPORATION   U.S.A. 192.   STIMSONITE do BRASIL LTDA   BRAZIL 193.   STIMSONITE
EUROPA LIMITED   UNITED KINGDOM 194.   TIADECO PARTICIPACOES, LTDA.   BRAZIL
195.   UNIVERSAL PACKAGING & DESIGN GMBH   GERMANY 196.   UNIVERSAL PACKAGING &
DESIGN PTE LTD.   SINGAPORE 197.   UNIVERSAL PACKAGING & DESIGN, LTD.   HONG
KONG

 

Schedule 5.04-4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 5.09

 

LITIGATION

 

The Company has been designated by the U.S. Environmental Protection Agency
(“EPA”) and/or other responsible state agencies as a potentially responsible
party (“PRP”) at twelve waste disposal or waste recycling sites, which are the
subject of separate investigations or proceedings concerning alleged soil and/or
groundwater contamination and for which no settlement of the Company’s liability
has been agreed. The Company is participating with other PRPs at all such sites,
and anticipates that its share of cleanup costs will be determined pursuant to
remedial agreements entered into in the normal course of negotiations with the
EPA or other governmental authorities.

 

The Company has accrued liabilities for all sites, including sites in which
governmental agencies have designated the Company as a PRP, where it is probable
that a loss will be incurred and the cost or amount of loss can be reasonably
estimated. However, because of the uncertainties associated with environmental
assessment and remediation activities, future expense to remediate the currently
identified sites, and sites which could be identified in the future for cleanup,
could be higher than the liability currently accrued. Amounts currently accrued
are not significant to the consolidated financial position of the Company and,
based upon current information, management believes it is unlikely that the
final resolution of these matters will significantly impact the Company’s
consolidated financial position, results of operations or cash flows.

 

The Company provides for an estimate of costs that may be incurred under its
basic limited warranty at the time product revenue is recognized. These costs
primarily include materials and labor associated with the service or sale of the
product. Factors that affect the Company’s warranty liability include the number
of units installed or sold, historical and anticipated rate of warranty claims
on those units and cost per claim to satisfy the Company’s warranty obligation.
As these factors are impacted by actual experience and future expectations, the
Company assesses the adequacy of its recorded warranty liability and adjusts the
amounts as necessary.

 

On April 14, 2003, the Company announced that it had been advised that the U.S.
Department of Justice was challenging the proposed merger of UPM-Kymmene (“UPM”)
and the MACtac division of Bemis Co., Inc. (“Bemis”) on the basis of its belief
that in certain aspects of the label stock industry “the competitors have sought
to coordinate rather than compete.” The Company also announced that it had been
notified that the U.S. Department of Justice had initiated a criminal
investigation into competitive practices in the label stock industry.

 

On April 15, 2003, the U.S. Department of Justice filed a complaint in the U.S.
District Court for the Northern District of Illinois seeking to enjoin the
proposed merger (“DOJ Merger Complaint”). The complaint, which set forth the
U.S. Department of Justice’s theory of its case, included references not only to
the parties to the merger, but also to an unnamed “Leading Producer” of North
American label stock, which is the Company. The complaint asserted that “UPM and
the Leading Producer have already attempted to limit competition between
themselves, as reflected in written and oral communications to each other
through high level executives regarding explicit anticompetitive understandings,
although the extent to which these efforts have succeeded is not entirely clear
to the United States at the present time.”

 

Schedule 5.09-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

In connection with the U.S. Department of Justice’s investigation into the
proposed merger, the Company produced documents and provided testimony by
Messrs. Neal, Scarborough and Simcic (CEO, President and Group Vice President -
Roll Materials Worldwide, respectively).

 

On July 25, 2003, the United States District Court for the Northern District of
Illinois entered an order enjoining the proposed merger. UPM and Bemis
thereafter agreed to terminate the merger agreement. The Court’s decision
incorporated a stipulation by the U.S. Department of Justice that the paper
label industry is competitive.

 

On April 24, 2003, Sentry Business Products, Inc. filed a purported class action
in the United States District Court for the Northern District of Illinois
against the Company, UPM, Bemis and certain of their subsidiaries seeking treble
damages and other relief for alleged unlawful competitive practices, essentially
repeating the underlying allegations of the DOJ Merger Complaint. Ten similar
complaints were filed in various federal district courts. In November 2003, the
cases were transferred to the United States District Court for the Middle
District of Pennsylvania and consolidated for pretrial purposes. On January 21,
2004, plaintiff Pamco Tape & Label voluntarily dismissed its complaint, leaving
a total of ten named plaintiffs. On April 14, 2004, the court bifurcated class
and merits discovery, and limited the initial phase of discovery to the issue of
the propriety of class certification. The Company intends to defend these
matters vigorously.

 

On May 6, 2003, Sekuk Global Enterprises filed a purported stockholder class
action in the United States District Court for the Central District of
California against the Company and Messrs. Neal, O’Bryant and Skovran (CEO, CFO
and Controller, respectively) seeking damages and other relief for alleged
disclosure violations pertaining to alleged unlawful competitive practices.
Subsequently, another similar action was filed in the same court. On September
24, 2003, the Court appointed a lead plaintiff and approved lead and liaison
counsel and ordered the two actions consolidated as the “In Re Avery Dennison
Corporation Securities Litigation.” Pursuant to Court order and the parties’
stipulation, plaintiff filed a consolidated complaint in mid-February 2004. The
court approved a briefing schedule for defendants’ motion to dismiss the
consolidated complaint, with a contemplated hearing date in June 2004. In
January 2004, the parties stipulated to stay the consolidated action pending the
outcome of the government investigation of alleged anticompetitive conduct by
the Company. There has been no discovery or other activity in the case and no
trial date has been set. The Company intends to defend these matters vigorously.

 

On May 21, 2003, The Harman Press filed in the Superior Court for the County of
Los Angeles, California, a purported class action on behalf of indirect
purchasers of labelstock and against the Company, UPM and UPM’s subsidiary
Raflatac, seeking treble damages and other relief for alleged unlawful
competitive practices, essentially repeating the underlying allegations of the
DOJ Merger Complaint. Three similar complaints were filed in various California
courts. In November 2003, on petition from the parties, the California Judicial
Council ordered the cases be coordinated for pretrial purposes. The cases were
assigned to a coordination trial judge in the Superior Court for San Francisco
County on March 30, 2004. A further similar complaint has been filed in the
Superior Court for Maricopa County, Arizona. The Company intends to defend these
matters vigorously.

 

On August 15, 2003, the U.S. Department of Justice issued a subpoena to the
Company in connection with its criminal investigation into competitive practice
in the label stock industry.

 

Schedule 5.09-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The Company is cooperating in the investigation, and has produced documents in
response to the subpoena.

 

On June 8, 2004, Pamco Tape & Label filed in the Superior Court for the County
of San Francisco, California, a purported class action on behalf of direct
purchasers of self-adhesive labelstock and against the Company, Bemis, Bemis’
subsidiary MacTac, UPM, and UPM’s subsidiary Raflatac, seeking actual damages
and other relief for alleged unlawful competitive practices, essentially
repeating the underlying allegations of the DOJ merger complaint. The Company
intends to defend this matter vigorously.

 

On May 25, 2004 officials from the European Commission assisted by officials
from national competition authorities launched unannounced inspections of and
obtained documents from the Company’s pressure-sensitive materials facilities in
the Netherlands and Germany. The investigation apparently seeks evidence of
unlawful anticompetitive activities affecting the European paper and forestry
products sector, including the adhesive label stock market. Avery Dennison is
cooperating with the investigation.

 

Based on published press reports, certain other European producers of paper and
forestry products received similar visits from European authorities. One such
producer, UPM, stated that it had decided to disclose to competition authorities
“any conduct that has not comported with applicable competition laws,” and that
it had received conditional immunity in the EU and Canada with respect to
certain conduct it has previously disclosed to them, contingent on full
cooperation.

 

On July 9, 2004, the Competition Law Division of the Department of Justice of
Canada notified the Company it was seeking information from the Company in
connection with a label stock investigation. The Company is cooperating with the
investigation.

 

The Board of Directors has created an ad hoc committee comprised of independent
directors to oversee the foregoing matters.

 

The Company is unable to predict the effect of these matters at this time,
although the effect may be adverse and material.

 

The Company and its subsidiaries are involved in various other lawsuits, claims
and inquiries, most of which are routine to the nature of the business. Based
upon current information, management believes that the resolution of these
matters will not materially affect the Company.

 

Schedule 5.09-3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 10.06

 

LENDING OFFICES AND

ADDRESSES FOR NOTICES

 

AVERY DENNISON CORPORATION

 

AVERY DENNISON CORPORATION

150 North Orange Grove Boulevard

Pasadena, California 91103

Attention:   Karyn E. Rodriguez     Vice President and Treasurer     Telephone:
626-304-2210     Facsimile: 626-304-2319

 

CITICORP USA, INC.

 

Administrative Agent’s Payment Office and CUSA’s Lending Office

(for payments and Notices of Borrowing and Notices of Conversion/Continuation):

 

Citibank, N.A.

Global Loans Operations

2 Penns Way, Suite 200

New Castle, Delaware 19726

Attention:

  Vincent Farrell     Telephone: 302-894-6032     Facsimile: 302-894-6120

 

Other Notices:

 

Domestic and Eurocurrency Lending Office:

 

Citicorp USA, Inc.

1 Court Square

Long Island City, NY 11120

Attention:

  Melanie Vora     Telephone: 718.248.5698     Facsimile: 718.240.4844

 

Notices (other than Notices of Borrowing and Notices of
Conversion/Continuation):

 

Citibank, N.A.

Bank Loan Syndications

2 Penns Way, Suite 200

New Castle, Delaware 19720

Attention:

  Janet Wallace-Himmler     Telephone: 302-894-6029     Facsimile: 212-994-0961
    janet.wallacehimmler@citigroup.com

 

Schedule 10.06-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

BANK OF AMERICA, N.A.

 

Loan repayments, interest, fees:

 

Bank of America, N.A.

1850 Gateway Blvd., 5th Floor

Mail Code: CA4-706-05-09

Concord, CA 94520-3282

Attention:

  Kathy Eddy     Telephone: 925.675.8458     Facsimile: 888.969.2420    
Electronic Mail: kathy.eddy@bankofamerica.com

 

Other Notices:

 

Bank of America, N.A.

555 California Street, 12th Floor

Mail Code: CA5-705-12-12

San Francisco, CA 94104-1503

Attention:

 

Thomas Sullivan

   

Telephone: 415.622.3482

   

Facsimile: 415.622.4585

   

Electronic Mail: Thomas.r.Sullivan@bankofamerica.com

   

Andrew Stinson

   

Telephone: 415.953.6909

   

Facsimile: 415.622.4585

   

Electronic Mail: Andrew.stinson@bankofamerica.com

 

WACHOVIA BANK, N.A.

 

Loan repayments, interest, fees:

 

Wachovia Bank, N.A.

201 South College Street

Charlotte, NC 28288-1183

Attention:

  Roy Oliphant     Telephone: 704.715.7604     Facsimile: 704.383.7201    
Roshenna Smith     Telephone: 704.374.6171     Facsimile: 704.383.7201

 

Schedule 10.06-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Other Notices:

 

Wachovia Bank, N.A.

191 Peachtree Street, 22nd Floor, GA8055

Atlanta, GA 30303

Attention:

  Paige Mesaros     Telephone: 404.332.1322     Facsimile: 404.332.5905

 

JPMORGAN CHASE BANK

 

Loan repayments, interest, fees:

 

JPMorgan Chase Bank

1111 Fannin Street, 10th Floor

Loan & Agency

Houston, TX 77002

Attention:

  Christy Clophus     Telephone: 713.750.2400     Facsimile: 713.750.2932

 

Other Notices:

 

JPMorgan Chase Bank

560 Mission Street, 18th Floor

San Francisco, CA 94105

Attention:

  William Rindfuss     Telephone: 415.315.8232     Facsimile: 415.315.8586    
Electronic Mail: William.rindfuss@jpmorgan.com

 

JPMorgan Chase Bank

270 Park Avenue, 15th Floor

New York, NY 10017

Attention:

  Pamela Lambiase     Telephone: 212.270.4105     Facsimile: 212.270.0998    
Electronic Mail: Pamela.lambiase@jpmorgan.com

 

Schedule 10.06-3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

KBC BANK, N.V.

 

Loan repayments, interest, fees:

 

KBC Bank, N.V.

125 West 55th Street, 10th Floor

New York, NY 10019

Attention:

  Rose Pagan or Robert Pacifici     Telephone: 212.541.0657 or 212.541.0653

 

Other Notices:

 

KBC Bank, N.V.

515 S. Figueroa Street, Suite 1920

Los Angeles, CA 90071

Attention:

  Tom Jackson, First Vice President     Telephone: 213.996.7526     Facsimile:
213.629.5801

 

KBC Bank, N.V.

125 W. 55th Street, 10th Floor

New York, NY 10019

Attention:

  Robert Snauffer, First Vice President and Sr. Credit Officer     Telephone:
212.541.0700     Facsimile: 212.956.5580

 

MELLON BANK, N.A.

 

Loan repayments, interest, fees:

 

Mellon Bank, N.A.

Three Mellon Bank Center

Pittsburgh, PA 15250

Attention:

  Damon Carr     Telephone: 412.234.4749     Facsimile: 412.209.6122    
Electronic Mail: carr.dl@mellon.com

 

Other Notices:

 

Mellon Bank, N.A.

400 South Hope Street, Fifth Floor

Los Angeles, CA 90071

Attention:

  Lawrence Ivey     Telephone: 213.553.9543     Facsimile: 213.629.0492    
Electronic Mail: ivey.l@mellon.com

 

Schedule 10.06-4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

WELLS FARGO BANK, N.A.

 

Loan repayments, interest, fees:

 

Wells Fargo Bank, N.A.

201 Third Street, 8th Floor

MAC A0187-080

San Francisco, CA 94103

Attention:

  Gionie Padgett, Vice President and Manager     Telephone: 415.477.5374    
Facsimile: 415.512.1943 or 415.979.0675

 

Other Notices:

 

Wells Fargo Bank, N.A.

707 Wilshire Blvd., 16th Floor

MAC E2818-163

Los Angeles, CA 90017

Attention:

  Lucy Nixon, Vice President     Telephone: 213.614.5804     Facsimile:
213.614.5242     Ling Li, Vice President     Telephone: 213.614.2253    
Facsimile: 213.614.2569

 

STANDARD CHARTERED BANK

 

Loan repayments, interest, fees:

 

Standard Chartered Bank

One Madison Avenue, 3rd Floor

New York, NY 10010

Attention:

  Victoria Faltine     Telephone: 212.667.0203     Facsimile: 212.667.0287    
Electronic Mail: Victoria.Faltine@us.standardchartered.com

 

Other Notices:

 

Standard Chartered Bank

790 East Colorado Blvd., Suite 808

Pasadena, CA 91101

Attention:

  Mary Machado-Schammel     Telephone: 626.639.8002     Facsimile: 626.639.8010
    Electronic Mail: Mary.Machado-Schammel@us.standardchartered.com

 

Schedule 10.06-5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

WILLIAM STREET COMMITMENT CORPORATION

 

Loan repayments, interest, fees:

 

William Street Commitment Corporation

85 Broad Street, 6th Floor

New York, NY 10004

Attention:

  Philip F. Green     Telephone: 212.357.7570     Facsimile: 212.357.4597 or
212.428.1022     Electronic Mail: Philip.F.Green@gs.com

 

Other Notices:

 

William Street Commitment Corporation

85 Broad Street, 6th Floor

New York, NY 10004

Attention:

  Pedro Ramirez     Telephone: 212.343.8319 or 212.357.6240     Facsimile:
212.428.1243     Electronic Mail: Pedro.Ramirez@gs.com

 

BARCLAYS BANK PLC

 

Loan repayments, interest, fees and other Notices:

 

Barclays Capital PLC

222 Broadway

New York, NY 10038

Attention:

  Carlos de Freitas     Telephone: 212.412.2859     Facsimile: 212.412.5306    
Electronic Mail: Carlos.deFreitas@barclayscapital.com

 

Schedule 10.06-6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT A

 

FORM OF NOTICE OF BORROWING

 

TO: Citicorp USA, Inc., as Administrative Agent

 

Pursuant to Section 2.03 of that certain Revolving Credit Agreement dated as of
July 16, 2004 (as from time to time amended, extended, restated, modified or
supplemented, the “Credit Agreement;” capitalized terms used herein shall have
the meanings assigned to them in the Credit Agreement), among Avery Dennison
Corporation (the “Borrower”), the Banks named therein (the “Banks”), Bank of
America, N.A., as syndication agent, and Citicorp USA, Inc., as administrative
agent (the “Administrative Agent”), this represents Borrower’s request to borrow
on              from the Banks, according to their respective Pro Rata Share,
[$] [€] [£]              as [Base Rate] [Eurocurrency Rate] Loans. [The initial
Interest Period for such Eurocurrency Rate is requested to be a
            -month period]. The proceeds of such Loans are to be deposited in
Borrower’s account at the Administrative Agent.

 

The undersigned Designated Officer hereby certifies that [, except as described
in a schedule attached hereto (which is subject to the approval of the Majority
Banks),] the representations and warranties contained in Section 5 of the Credit
Agreement [(other than in Sections 5.06 and 5.09)] are true and correct in all
material respects, and are deemed made, on and as of the date of the Loan as
though made on and as of that date, and no state of facts constituting a Default
or an Event of Default has occurred and is continuing or will result from the
proposed borrowing.

 

DATED:

 

AVERY DENNISON CORPORATION

By

 

 

--------------------------------------------------------------------------------

Its

 

 

--------------------------------------------------------------------------------

 

A-1

Notice of Borrowing



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT B

 

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

Citicorp USA, Inc., as Administrative Agent

 

1. Conversion Selection. Pursuant to Section 2.04 of that certain Revolving
Credit Agreement dated as of July 16, 2004 (as from time to time amended,
extended, restated, modified or supplemented, the “Credit Agreement;”
capitalized terms used herein shall have the meanings assigned to them in the
Credit Agreement), among Avery Dennison Corporation (the “Borrower”), the Banks
named therein (the “Banks”), Bank of America, N.A., as syndication agent,
Citicorp USA, Inc., as administrative agent (the “Administrative Agent”), this
represents Borrower’s request to convert [$] [€] [£]              of existing
[Base Rate] [Eurocurrency Rate] Loans on             , 20    , into
[Eurocurrency Rate] [Base Rate] Loans, as follows:

 

Amount

--------------------------------------------------------------------------------

  

Interest Period

(Eurocurrency

Rate Loans)

--------------------------------------------------------------------------------

[$] [€] [£]             

                months

 

2. Continuation Selection. (Eurocurrency Rate Loans). Pursuant to Section 2.04
of the Agreement, please continue [$] [€] [£]              of existing
Eurocurrency Rate Loans, the final day of the current Interest Period of which
is             , 20    , as follows:

 

Amount

--------------------------------------------------------------------------------

  

Requested Interest

Period

(Eurocurrency

Rate Loans)

--------------------------------------------------------------------------------

[$] [€] [£]             

                months

 

3. Representations and Warranties; No Default. The undersigned Designated
Officer hereby certifies that [, except as described in a schedule attached
hereto (which is subject to the approval of the Majority Banks),] the
representations and warranties contained in Section 5 of the Credit Agreement
(other than in Sections 5.06 and 5.09) are true and correct in all material
respects, and are deemed made, on and as of the date of the [conversion]
[continuation] requested hereby as though made on and as of that date, and no
state of facts constituting a Default or an Event of Default has occurred and is
continuing or will result from the proposed [conversion] [continuation].

 

AVERY DENNISON CORPORATION

By

 

 

--------------------------------------------------------------------------------

Its

 

 

--------------------------------------------------------------------------------

 

B-1

Notice of Conversion/Continuation



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT C

 

COMPLIANCE CERTIFICATE

 

Citicorp USA, Inc., as Administrative Agent

 

Reference is made to that certain Revolving Credit Agreement dated as of July
16, 2004 (as from time to time amended, extended, restated, modified or
supplemented, the “Credit Agreement;” capitalized terms used herein shall have
the meanings assigned to them in the Credit Agreement), among Avery Dennison
Corporation (the “Borrower”), the Banks named therein (the “Banks”), Bank of
America, N.A., as syndication agent, and Citicorp USA, Inc., as administrative
agent (the “Administrative Agent”).

 

I,                     , hereby certify that I am a Designated Officer of
Borrower holding the office set forth below my signature and that:

 

1. Based on the duly certified financial statements delivered concurrently with
this Certificate, as of the date thereof:

 

  A. LEVERAGE RATIO (Section 7.07(a))

 

1.

   Consolidated Debt:    $                       

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

2.

   Consolidated EBITDA    $                       

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    

a.      Consolidated Net Income:

   $                       

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    

b.      Consolidated Interest:

   $                       

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    

c.      Provision for income taxes:

   $                       

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    

d.      Depreciation and amortization expense:

   $                       

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    

e.      Total (Lines A.2.a + b + c + d):

   $                       

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

4.

   Leverage Ratio (Line 1 ÷ Line 2.e.):                   to 1      Maximum
permitted Leverage Ratio: 3.50 to 1.       

 

  B. RATIO OF CONSOLIDATED EARNINGS BEFORE INTEREST AND TAXES TO CONSOLIDATED
INTEREST (Section 7.07(b))

 

1.

   Consolidated Earnings Before Interest and Taxes:    $                       

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

2.

   Consolidated Interest:    $                       

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

3.

   Ratio of Consolidated Earnings Before Interest and             Taxes to
Consolidated Interest (Line B1 ÷ Line B2):                   to 1

 

Required minimum: Ratio to be 3.50 to 1 or more.

 

2. The following constitutes a further explanation of the manner in which the
foregoing data relate to the attached financial statements to the extent not
readily apparent:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

C-1

Compliance Certificate



--------------------------------------------------------------------------------

TABLE OF CONTENTS

3. I have reviewed the activities of Borrower and its Subsidiaries during the
fiscal period covered by the attached financial statements to the extent
necessary to permit me to deliver this Certificate.

 

4. Except with respect to the Defaults and Events of Default specified and
explained as to their nature and status below, Borrower and its Subsidiaries
have performed and observed each covenant and condition of the Loan Documents
applicable to them during the fiscal period covered by the attached financial
statements, and there exists no Default or Event of Default:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, I have signed this Compliance Certificate on behalf of Avery
Dennison Corporation on this              day of                     , 20    .

 

By

 

 

--------------------------------------------------------------------------------

Name

 

 

--------------------------------------------------------------------------------

Title

 

 

--------------------------------------------------------------------------------

 

C-2

Compliance Certificate



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT D

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the facility identified below (including, without
limitation, to the extent permitted to be assigned under applicable law, all
claims (including, without limitation, contract claims, tort claims, malpractice
claims and all other claims at law or in equity, including claims under any law
governing the purchase and sale of securities or governing indentures pursuant
to which securities are issued), suits, causes of action and any other right of
the Assignor against any other Person) (the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

   Assignor:   

 

--------------------------------------------------------------------------------

2.

   Assignee:                            [and is an Affiliate/Approved Fund of
[identify Bank]1]

3.

   Borrower:   

 

--------------------------------------------------------------------------------

4.

   Administrative Agent:                            , as the administrative
agent under the Credit Agreement

5.

   Credit Agreement:    Revolving Credit Agreement, dated as of July 16, 2004
(as from time to time amended, extended, restated, modified or supplemented),
among Borrower, the Banks named therein, Bank of America, N.A., as Syndication
Agent, and Citicorp USA, Inc., as Administrative Agent

--------------------------------------------------------------------------------

1 Select as applicable.

 

D-1

Assignment and Assumption



--------------------------------------------------------------------------------

TABLE OF CONTENTS

6. Assigned Interest:

 

Aggregate

Amount of

Commitment/Loans

for all Banks*

--------------------------------------------------------------------------------

   Amount of
Commitment/Loans
Assigned*


--------------------------------------------------------------------------------

   Percentage
Assigned of
Commitment/Loans2


--------------------------------------------------------------------------------

$            

   $                            %

 

[7. Trade Date:                         3

 

Effective Date:                     , 20     [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF THE RECORDATION OF TRANSFER IN THE REGISTER
THEEFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

 

 

--------------------------------------------------------------------------------

Title:

   

ASSIGNEE

[NAME OF ASSIGNEE]

By:

 

 

--------------------------------------------------------------------------------

Title

 

:

[Consented to:]4

AVERY DENNISON CORPORATION

By:

 

 

--------------------------------------------------------------------------------

Title:

   

--------------------------------------------------------------------------------

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Banks thereunder.

3 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

4 To be added only when the consent of Borrower is required by the terms of the
Credit Agreement.

 

D-2

Assignment and Assumption



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ANNEX I TO ASSIGNMENT AND ASSUMPTION

 

Credit Agreement

Dated as of July 16, 2004

among Avery Dennison Corporation,

the Banks named therein, Bank of America, N.A., as Syndication Agent, and
Citicorp USA, Inc.,

as Administrative Agent

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

 

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by Borrower,
any of its Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document.

 

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Bank under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Bank thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Bank thereunder, (iv) it has received
a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Bank, and (v) if it is a Foreign Bank,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Bank, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Bank.

 

D-3

Assignment and Assumption



--------------------------------------------------------------------------------

TABLE OF CONTENTS

1.3. Assignee’s Address for Notices, etc. Attached hereto as Schedule 1 is all
contact information, address, account and other administrative information
relating to the Assignee.

 

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

 

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of California.

 

D-4

Assignment and Assumption



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 1 TO ASSIGNMENT AND ASSUMPTION

 

ADMINISTRATIVE DETAILS

 

(Assignee to list names of credit contacts, addresses, phone and facsimile
numbers, electronic mail addresses and account and payment information)

 

D-5

Assignment and Assumption